Exhibit 10.4


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of April 28, 2016
among
ON DECK ASSET COMPANY, LLC,
as Borrower
VARIOUS LENDERS,
and
WC 2014-1, LLC,
as Administrative Agent
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent
________________________________________________________
$75,000,000 Securitization Facility
________________________________________________________







--------------------------------------------------------------------------------


TABLE OF CONTENTS








 
 
Page
SECTION 1.


DEFINITIONS AND INTERPRETATION
1


1.1


Definitions
1


1.2


Accounting Terms
39


1.3


Interpretation, etc.
40


1.4


Amendment and Restatement
40


 
 
 
SECTION 2.


LOANS
40


2.1


Revolving Loans
40


2.2


Pro Rata Shares
42


2.3


Use of Proceeds
42


2.4


Evidence of Debt; Register; Lenders’ Books and Records; Notes
42


2.5


Interest on Loans
43


2.6


Default Interest
44


2.7


Fees
44


2.8


Revolving Commitment Termination Date
44


2.9


Voluntary Commitment Reductions
44


2.10


Borrowing Base Deficiency
45


2.11


Controlled Accounts
45


2.12


Application of Proceeds
49


2.13


General Provisions Regarding Payments
51


2.14


Ratable Sharing
51


2.15


Increased Costs; Capital Adequacy
52


2.16


Taxes; Withholding, etc.
54


2.17


Obligation to Mitigate
56


2.18


Defaulting Lenders
57


2.19


Removal or Replacement of a Lender
58


2.20


The Paying Agent
58


2.21


Duties of Paying Agent
63


2.22


Collateral Agent
65


2.23


Intention of Parties
66


 
 
 
SECTION 3.


CONDITIONS PRECEDENT
67


3.1


Conditions Precedent to Effectiveness of the Existing Credit Agreement
67


3.2


Conditions Precedent to Effectiveness of the Third Amended and Restated Credit
Agreement
67


3.3


Conditions to Each Credit Extension
69


 
 
 
SECTION 4.


REPRESENTATIONS AND WARRANTIES
70


4.1


Organization; Requisite Power and Authority; Qualification; Other Names
70


4.2


Capital Stock and Ownership
71





i    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




4.3


Due Authorization
71


4.4


No Conflict
71


4.5


Governmental Consents
71


4.6


Binding Obligation
71


4.7


Eligible Receivables
72


4.8


Historical Financial Statements
72


4.9


Financial Plan
72


4.10


No Material Adverse Effect
72


4.11


Adverse Proceedings, etc.
72


4.12


Payment of Taxes
72


4.13


Title to Assets
73


4.14


No Indebtedness
73


4.15


No Defaults
73


4.16


Material Contracts
73


4.17


Government Contracts
73


4.18


Governmental Regulation
73


4.19


Margin Stock
73


4.20


Employee Benefit Plans
73


4.21


Certain Fees
73


4.22


Solvency; Fraudulent Conveyance
74


4.23


Compliance with Statutes, etc.
74


4.24


Matters Pertaining to Related Agreements
74


4.25


Disclosure
74


4.26


Patriot Act
75


4.27


Remittance of Collections
75


 
 
 
SECTION 5.


AFFIRMATIVE COVENANTS
75


5.1


Financial Statements and Other Reports
75


5.2


Existence
78


5.3


Payment of Taxes and Claims
79


5.4


Insurance
79


5.5


Inspections; Compliance Audits; Regulatory Review
79


5.6


Lenders Meetings
80


5.7


Compliance with Laws
80


5.8


Separateness
80


5.9


Further Assurances
81


5.10


Communication with Accountants
81


5.11


Acquisition of Receivables from Holdings
81


 
 
 
SECTION 6.


NEGATIVE COVENANTS
81


6.1


Indebtedness
81


6.2


Liens
81


6.3


Equitable Lien
82





ii    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.4


No Further Negative Pledges
82


6.5


Restricted Junior Payments
82


6.6


Subsidiaries
82


6.7


Investments
82


6.8


Fundamental Changes; Disposition of Assets; Acquisitions
82


6.9


Sales and Lease-Backs
83


6.10


Transactions with Shareholders and Affiliates
83


6.11


Conduct of Business
83


6.12


Fiscal Year
83


6.13


Servicer; Backup Servicer; Custodian
83


6.14


Acquisitions of Receivables
84


6.15


Independent Manager
84


6.16


Organizational Agreements and Credit Documents
85


6.17


Changes in Underwriting or Other Policies
86


6.18


Receivable Forms
86


 
 
 
SECTION 7.


EVENTS OF DEFAULT
87


7.1


Events of Default
87


 
 
 
SECTION 8.


AGENTS
91


8.1


Appointment of Agents
91


8.2


Powers and Duties
91


8.3


General Immunity
91


8.4


Agents Entitled to Act as Lender
92


8.5


Lenders’ Representations, Warranties and Acknowledgment
93


8.6


Right to Indemnity
93


8.7


Successor Administrative Agent and Collateral Agent
94


8.8


Collateral Documents
95


 
 
 
SECTION 9.


MISCELLANEOUS
96


9.1


Notices
96


9.2


Expenses
96


9.3


Indemnity
97


9.4


Reserved
97


9.5


Amendments and Waivers
97


9.6


Successors and Assigns; Participations
99


9.7


Independence of Covenants
103


9.8


Survival of Representations, Warranties and Agreements
103


9.9


No Waiver; Remedies Cumulative
103


9.10


Marshalling; Payments Set Aside
103


9.11


Severability
104


9.12


Obligations Several; Actions in Concert
104


9.13


Headings
104





iii    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.14


APPLICABLE LAW
104


9.15


CONSENT TO JURISDICTION
104


9.16


WAIVER OF JURY TRIAL
105


9.17


Confidentiality
106


9.18


Usury Savings Clause
107


9.19


Counterparts
108


9.20


Effectiveness
108


9.21


Patriot Act
108







iv    

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






APPENDICES:
A
Revolving Commitments
 
B
Notice Addresses
 
C
Eligibility Criteria
 
D
Excess Concentration Amounts
 
E
Portfolio Performance Covenants
 
F
Calculation of Receivable Yield and Outstanding Principal Balance


SCHEDULES:
1.1-A
[Reserved]
 
1.1-B
Financial Covenants
 
4.1
Jurisdictions of Organization and Qualification; Trade Names
 
4.2
[Reserved]


EXHIBITS:
A
Form of Funding Notice
 
B
Form of Revolving Loan Note
 
C-1
Form of Compliance Certificate
 
C-2
Form of Borrowing Base Report and Certificate
 
D
Form of Assignment Agreement
 
E
Form of Certificate Regarding Non‑Bank Status
 
F
Form of Third Amendment Effective Date Certificate
 
G
Form of Controlled Account Voluntary Payment Notice
 
H
Form of Financing Statement
 
I
Form of Receivables Purchase Agreement







v    

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2016, is
entered into by and among ON DECK ASSET COMPANY, LLC, a Delaware limited
liability company (“Company”), the Lenders party hereto from time to time and WC
2014-1, LLC, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying
Agent (in such capacity, “Paying Agent”) and as Collateral Agent for the Secured
Parties (in such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Company, the Lenders party hereto, the Administrative Agent (as
successor in such capacity to ODBL IV, LLC), the Collateral Agent and the Paying
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of October 17, 2014 (as amended, supplemented or modified from time to time, the
“Original Credit Agreement”); and
WHEREAS, the Company, the Lenders party hereto, the Administrative Agent (as
successor in such capacity to ODBL IV, LLC), the Collateral Agent and the Paying
Agent are parties to that certain Second Amended and Restated Credit Agreement
dated as of December 19, 2014 (as amended, supplemented or modified from time to
time, the “Existing Credit Agreement”); and
WHEREAS, in order to continue the existing indebtedness of the Company the
Company has requested that the Existing Credit Agreement be amended and restated
in its entirety (the “Amendment and Restatement”), and the Lenders party thereto
are willing to do so on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“15 Day Delinquency Percentage” means, as of one Business Day prior to any
Permitted Asset Sale described in clause (c) of the definition thereof, the
percentage equivalent of a fraction (a) the numerator of which is the aggregate
Outstanding Principal Balance of all Pledged Receivables (that are not
Charged-Off Receivables) that had a Missed Payment Factor of (x) with respect to
Daily Pay Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Business Day, and (b)
the denominator of which is the aggregate Outstanding Principal Balance of all
Pledged Receivables (that are not Charged-Off Receivables) as of such Business
Day.





--------------------------------------------------------------------------------





“10-20 Day Delinquent Receivable” means, as of any date of determination, any
Receivable with a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, more than ten (10) but less than twenty-one (21) and a Payment has
been received on such Receivable on at least one of the last three (3) Payment
Dates, and (y) with respect to Weekly Pay Receivables, more than two (2) but
less than or equal to four (4), and a Payment has been received on such
Receivable on the last Payment Date.
“80% Drawn LOCs” means any Eligible Receivable that is an LOC Receivable and, as
of the last day of each of the three (3) immediately preceding Monthly Periods
(for the avoidance of any doubt, a Borrowing Base Certificate issued on a
Monthly Reporting Date shall be calculated utilizing the last day of each of the
three (3) months immediately preceding such Monthly Reporting Date), had a
Combined LOC OPB that was, on a percentage basis, greater than 80% of the
“Credit Limit” then applicable pursuant to the applicable Receivables Agreement
of the Receivables Obligor thereunder.
“91% Eligible Receivable” means a Receivable with respect to which the
Eligibility Criteria (other than the FICO score requirements set forth in
clauses (vv) through (yy) thereof) are satisfied as of the applicable date of
determination.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Revolving Loans payable hereunder.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” as defined in Section 4.26.
“Adjusted EPOB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
sum of, without duplication, (i) the aggregate Excess Concentration Amounts as
of such date, and (ii) the product of 70% and the aggregate Eligible Portfolio
Outstanding Principal Balance of all 10-20 Day Delinquent Receivables as of such
date.
“Adjusted LOC Interest Collections” means, with respect to LOC Receivables and
any Monthly Period, an amount equal to (a) the sum of (i) the product of (x) all
Collections received during such Monthly Period that were not applied by the
Servicer to reduce the Outstanding Principal Balance of the Pledged Receivables
that are LOC Receivables in accordance with Section 2(a)(i)(4) of the Servicing
Agreement and (y) the quotient of 4.3333 divided by the number of Payment Dates
in such Monthly Period (which for the avoidance of any doubt may be either 4 or
5 Payment Dates in any given Monthly Period), and (ii) all Collections received
during such Monthly Period that were recoveries with respect to Charged-Off
Receivables (net of amounts, if any, retained by any third party collection
agent) that are LOC Receivables minus (b) the product of (i) the LOC BB
Concentration Percentage and (ii) the aggregate amount paid by Company on the
related Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii) and
(a)(v) of Section 2.12.


2    

--------------------------------------------------------------------------------





“Adjusted Term Interest Collections” means, with respect to Term Receivables and
any Monthly Period, an amount equal to (a) the product of (i) the sum of (x) all
Collections received during such Monthly Period that were not applied by the
Servicer to reduce the Outstanding Principal Balance of the Pledged Receivables
that are Term Receivables in accordance with Section 2(a)(i)(4) of the Servicing
Agreement and (y) all Collections received during such Monthly Period that were
recoveries with respect to Charged-Off Receivables (net of amounts, if any,
retained by any third party collection agent) that are Term Receivables and (ii)
the quotient of 21 divided by the number of Business Days in such Monthly Period
minus (b) the product of (i) the Term BB Concentration Percentage and (ii) the
aggregate amount paid by Company on the related Interest Payment Date pursuant
to clauses (a)(i), (a)(ii), (a)(iii) and (a)(v) of Section 2.12.
“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company, Holdings or any Subsidiary thereof) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of Company or Holdings, threatened in
writing against or affecting Company, Holdings or any Subsidiary thereof, or any
of their respective property.
“Affected Party” means any Lender, ODBL IV, LLC, in its prior capacity as
Administrative Agent hereunder solely with respect to the period ODBL IV, LLC
was Administrative Agent hereunder, WC 2014-1, LLC, in its capacity as
Administrative Agent, Paying Agent and, with respect to each of the foregoing,
the parent company or holding company that controls such Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agency Agreement” means that certain Secured Party Representative Services
Agreement, dated as of June 20, 2012, between Holdings and the UCC Agent, or any
successor or other agreement with a UCC Agent serving substantially the same
purpose.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” as defined in Section 2.14.
“Aggregate Obligor Exposure” means, at any time, with respect to any Receivables
Obligor (excluding any Receivables Guarantor), the sum of (a) with respect to
any Term Receivable, the Outstanding Principal Balance thereof; and (b) with
respect to any LOC Receivable, the related “credit limit” set forth in the
applicable Receivables Agreement.


3    

--------------------------------------------------------------------------------





“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
April [ ], 2016, as it may be amended, supplemented or otherwise modified from
time to time.
“Amendment and Restatement” as defined in the Recitals hereto.
“Applicable Advance Rate” means (a) for Eligible Receivables other than 91%
Eligible Receivables and LOC Receivables, 95%, (b) for Eligible Receivables
constituting both Term Receivables and 91% Eligible Receivables, 91%, and (c)
for Eligible Receivables constituting LOC Receivables, 75% (or, if the Average
LOC Excess Spread is 8% or less for any of the three most recently ended Monthly
Periods, 55%), provided that (x) the Applicable Advance Rate shall be zero for
any LOC Receivable as to which the Receivables Obligor fails to pay in full the
first Payment due after the extension of any advance under the related OnDeck
LOC unless and until the first date (if any) thereafter upon which such LOC
Receivable has a Missed Payment Factor of zero, in which case the Applicable
Advance Rate for such Eligible Receivable shall be 75% (or, if the Average LOC
Excess Spread is 8% or less for any of the three most recently ended Monthly
Periods, 55%); and (y) in the event that On Deck Capital, Inc. is removed as
“servicer” following a “servicer default” (as defined in the related servicing
agreement) with respect to any other Funded Indebtedness then (1) the Company
shall notify the Administrative Agent in writing; and (2) following the
effectiveness of such removal and at the Administrative Agent’s written notice
to the Company, the Applicable Advance Rate shall be 45%.
“Applicable Margin” means the “Applicable Margin” described in the Undertakings
Agreement.
“Approved State” means each of the 50 United States of America and the District
of Columbia; provided, however, that, in the event that the Administrative Agent
determines in its Permitted Discretion to revoke the designation or restore a
previously revoked designation of any jurisdiction as an “Approved State” due to
a change in, or change in the interpretation of, the regulations or law
(including case law) relating to (i) the origination, administration, servicing
or terms, including interest rates, of any loan made to a Receivables Obligor;
(ii) the choice of law, or the enforceability of the choice of law, that governs
a loan made to a Receivables Obligor; or (iii) the choice of venue or the choice
of jurisdiction, or the enforceability of the choice of venue or the choice of
jurisdiction, that governs a loan made to a Receivables Obligor, then upon
receipt by Company of notice thereof from the Administrative Agent, each such
jurisdiction shall or shall no longer constitute an “Approved State”, as
applicable.
“Asset Purchase Agreement” means that certain Second Amended and Restated Asset
Purchase Agreement dated as of the Second Amendment Effective Date, by and
between Company, as Purchaser, and the Seller, as amended, modified or
supplemented from time to time, whereby the Seller has agreed to sell and
Company has agreed to purchase Eligible Receivables from time to time.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’


4    

--------------------------------------------------------------------------------





businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary, controller or senior vice president of capital markets (or, in each
case, the equivalent thereof).
“Automatic LOC Payment Modification” means, with respect to any LOC Receivable,
upon the occurrence of each Subsequent LOC Advance relating to such LOC
Receivable, that the Payment obligations of the Receivable Obligor under such
LOC Receivable are automatically reset and restructured together with all other
advances made under the related OnDeck LOC (based on the aggregate outstanding
principal balance of all such advances) so that, with respect to all such
advances, from and after the date of the last such Subsequent LOC Advance, a
single periodic payment amount is owed each week over the course of the
applicable amortization period.
“Average LOC Excess Spread” means, with respect to any Monthly Period, the
average of the LOC Excess Spread determined for such Monthly Period and the
Monthly Period immediately preceding such Monthly Period.
“Average Term Excess Spread” means, with respect to any Monthly Period, the
average of the Term Excess Spread determined for such Monthly Period and the
Monthly Period immediately preceding such Monthly Period.
“Average LOC Loss Rate” means, with respect to any Monthly Period, the average
of the LOC Loss Rate determined for such Monthly Period and the Monthly Period
immediately preceding such Monthly Period.
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed by the Requisite Lenders in accordance with Section 6.13, who
will perform backup servicing and backup verification functions with respect to
the Eligible Receivables.
“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the Original Closing Date among Company, the Servicer, the Administrative
Agent and Backup Servicer, as it may be amended, modified or supplemented from
time to time in accordance with Section 6.16, and any other agreement entered
into from time to time among Company, the Servicer, the Administrative Agent and
Backup Servicer with respect to the backup servicing and verification of the
Eligible Receivables.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.


5    

--------------------------------------------------------------------------------





“Bank Statement LOC Receivable” means any LOC Receivable for which bank account
statements or similar electronic bank information in respect of the operating
checking account of the Receivables Obligor thereunder were received or obtained
by Holdings with respect to the OnDeck LOC pursuant to which such LOC Receivable
was originated. Any LOC Receivable that is a Bank Statement LOC Receivable will
for all purposes of this Agreement be deemed to remain a Bank Statement
Receivable unless and until (a) a period in excess of twelve (12) consecutive
months has passed during which no bank account statements or similar electronic
bank information in respect of the operating checking account of the Receivables
Obligor thereunder were received or obtained by Holdings, and (b) after such
period of twelve (12) consecutive months has passed an LOC Receivable advanced
under such OnDeck LOC is sold or contributed to the Company.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)    (i) the Applicable Advance Rate multiplied by the Adjusted EPOB at such
time, plus (ii) the aggregate amount of Collections in the Lockbox Account and
the Collection Account to the extent such Collections and other funds have
already been applied to reduce the Eligible Portfolio Outstanding Principal
Balance, minus (iii) 105% of the sum of the Accrued Interest Amount as of such
day and the aggregate amount of all accrued and unpaid fees and expenses due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement; and
(b)    the Revolving Commitments on such day.
With respect to any calculation of the Borrowing Base with respect to any Credit
Date solely for the purpose of determining Revolving Availability for a
requested Revolving Loan, the Borrowing Base will be calculated on a pro forma
basis giving effect to the Eligible Receivables to be purchased with the
proceeds of such Revolving Loan. With respect to any calculation of the
Borrowing Base for any other purpose, the Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Paying Agent, the Collateral Agent, the Administrative Agent and each
Lender, with such adjustments as the Paying Agent identifies pursuant to Section
2.21.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of the Borrowing Base, including a calculation of each
component thereof.
“Borrowing Base Deficiency” means, as of any day, the amount, if any, by which
the Total Utilization of Revolving Commitments exceeds the Borrowing Base.


6    

--------------------------------------------------------------------------------





“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of Exhibit E.


7    

--------------------------------------------------------------------------------





“Change of Control” means, at any time, (a) (i) any “person” or “group” of
related persons (as such terms are given meaning in the Exchange Act and the
rules of the SEC thereunder) is or becomes the owner, beneficially or of record,
directly or indirectly, of more than 35% on a fully diluted basis of the
economic and voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of the IPO Entity and (ii) and the
percentage on a fully diluted basis of the economic and voting interests
(including the right to elect directors or similar representatives) in the
Capital Stock of the IPO Entity so held is greater than the percentage on a
fully diluted basis of the economic and voting interests (including the right to
elect directors or similar representatives) in the Capital Stock of the IPO
Entity held by the Existing Holders, unless the Existing Holders, directly or
indirectly, otherwise have the right (pursuant to contract, proxy or otherwise)
to designate, nominate or appoint (and do so designate, nominate or appoint) a
majority of the board of directors of the IPO Entity; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after an Initial Public Equity Offering,
individuals who at the beginning of such period constituted the board of
directors of the IPO Entity (together with any new directors whose election or
appointment by the board of directors of the IPO Entity or whose nomination for
election by the shareholders of the IPO Entity was approved by a vote of a
majority of the directors of the IPO Entity then still in office who were either
directors at the beginning of such period or whose election, appointment or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the IPO Entity then in
office; or (d) Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Company.
“Charged-Off Receivable” means a Receivable which, in each case, consistent with
the Underwriting Policies, has or should have been written off Company’s books
as uncollectable.
“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Co-Existence LOC Receivable” means, as of any date of determination, any LOC
Receivable regarding which the Receivables Obligor thereunder is also an obligor
under at least one other Term Receivable (whether or not such Term Receivable is
owned by the Company).
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Assignment” means that certain Collateral Assignment dated as of the
Original Closing Date by Company for the benefit of the Collateral Agent on
behalf of the Secured Parties.


8    

--------------------------------------------------------------------------------





“Collateral Documents” means the Security Agreement, the Control Agreements, the
Collateral Assignment and all other instruments, documents and agreements
delivered by, or on behalf or at the request of, Company or Holdings pursuant to
this Agreement or any of the other Credit Documents, as the case may be, in
order to grant to, or perfect in favor of, Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of Company as
security for the Obligations or to protect or preserve the interests of
Collateral Agent or the Secured Parties therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number OD1302.1 at
Deutsche Bank Trust Company Americas in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Combined LOC OPB” means, as of any date with respect to each LOC Receivable
acquired by Company, the aggregate unpaid principal balance of such LOC
Receivable and all other LOC Receivables representing an advance under the
related OnDeck LOC as set forth on the Servicer’s books and records as of the
close of business on the immediately preceding Business Day (it being understood
and agreed that the Servicer shall reflect all such LOC Receivables on its books
and records as only one aggregate Receivable owed by the applicable Receivables
Obligor).
“Company” as defined in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” as defined in Section 5.5(b).
“Consolidated Liquidity” means, as of any date of determination, an amount
determined for Holdings and its Subsidiaries, on a consolidated basis, equal to
the sum of (i) unrestricted Cash and Cash Equivalents of Holdings and its
Subsidiaries, as of such date, plus, (ii) amounts (if any) in the Reserve
Account as of such date, plus (iii) the Revolving Availability as of


9    

--------------------------------------------------------------------------------





such date of determination, plus (iv) the aggregate amount of all unused and
available credit commitments under any credit facilities of Holdings and its
Subsidiaries, as of such date; provided, as of such date, all of the conditions
to funding such amounts under clause (iii) and (iv), as the case may be, have
been fully satisfied (other than delivery of prior notice of funding and
pre-funding notices, opinions and certificates that are reasonably capable of
delivery as of such date) and no lender under such credit facilities shall have
refused to make a loan or other advance thereunder at any time after a request
for a loan was made thereunder.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means Deutsche Bank Trust Company Americas.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
indebtedness for borrowed money.
“Credit Card Issuer” means a member of Visa, MasterCard, American Express,
Discover and PayPal.
“Credit Card Payment” means an amount owing by Credit Card Issuer to a
Receivables Obligor (i) in respect of a purchase made by a customer of such
Receivables Obligor, (ii) paid for using a credit card issued by such Credit
Card Issuer, and (iii) that is required by the applicable Transfer Account Loan
Documentation to be deposited into a Transfer Account.
“Credit Date” means the date of a Credit Extension.


10    

--------------------------------------------------------------------------------





“Credit Document” means any of this Agreement, the Revolving Loan Notes, if any,
the Collateral Documents, the Asset Purchase Agreement, the Servicing Agreement,
the Backup Servicing Agreement, the Custodial Agreement and the Undertakings
Agreement and all other documents, instruments or agreements executed and
delivered by Company or Holdings for the benefit of any Agent or any Lender in
connection herewith.
“Credit Document Amendments” as defined in Section 3.2(a).
“Credit Extension” means the making of a Revolving Loan.
“Cumulative Defaults” means, with respect to any Vintage Pool as of the end of
any Monthly Period, the sum for all Receivables in such Vintage Pool that became
Defaulted Receivables of the Outstanding Principal Balances thereof determined
as of the date on which they became Defaulted Receivables less any Collections
received on such Defaulted Receivables from and after the date on which they
became Defaulted Receivables (measured for the period commencing from the
origination of each such Receivable to the end of such Monthly Period).
“Cumulative Static Pool Default Ratio” means, the percentage equivalent of a
fraction (a) the numerator of which is the aggregate Cumulative Defaults in
respect of any Vintage Pool as of the last day of the most recently ended
Monthly Period and (b) the denominator of which is (i) for any Vintage Pool
other than the Q3 Vintage Pool, the aggregate original Outstanding Principal
Balance of all Term Receivables comprising such Vintage Pool, and (ii) for the
Q3 Vintage Pool, the aggregate original Outstanding Principal Balance of all
Term Receivables comprising the Q3 Vintage Pool as of the date such Receivables
were sold to the Company.
“Custodial Agreement” mean that certain Amended and Restated Custodial Services
Agreement, dated as of the Second Amendment Effective Date, by and between
Company, Servicer, Custodian and Collateral Agent, as it may be amended,
supplemented or otherwise modified from time to time.
“Custodian” means Deutsche Bank Trust Company Americas, in its capacity as the
provider of services under the Custodial Agreement, or any successor thereto in
such capacity appointed in accordance with the Custodial Agreement, and approved
by the Requisite Lenders.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every Business Day.
“DB Credit Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of October 7, 2015, among On Deck Account Receivables Trust
2013-1 LLC, as the borrower, the lenders signatory thereto from time to time,
Deutsche Bank AG, New York Branch, as Administrative Agent and Collateral Agent,
Deutsche Bank Trust Company Americas, as Paying Agent, and Deutsche Bank
Securities Inc., as Syndication Agent, Documentation Agent and Lead Arranger, as
the same may be or has been amended, supplemented, restated, or otherwise
modified from time to time.




11    

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.
“Default Interest Rate” as defined in Section 2.6.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Revolving Commitments
are cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non‑pro rata application of any payments of the Revolving Loans
in accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Revolving Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” as defined in Section 2.18.
“Defaulted Receivable” means, with respect to any date of determination, a
Receivable which (i) is a Charged-Off Receivable or (ii) has a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, sixty (60) or higher or (y)
with respect to Weekly Pay Receivables, twelve (12) or higher.
“Defaulting Lender” as defined in Section 2.18.
“Delinquency Percentage” means, as of one Business Day prior to any Permitted
Asset Sale described in clause (c) of the definition thereof, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Delinquent Receivables (that are not Charged-Off
Receivables) that are Pledged Receivables as of such Business Day, and (b) the
denominator of which is the aggregate Outstanding Principal Balance of all
Pledged Receivables (that are not Charged-Off Receivables) as of such Business
Day.


12    

--------------------------------------------------------------------------------





“Delinquent Co-Existence LOC Receivable” means any Co-Existence LOC Receivable
which, as of any date of determination, (i) had a Missed Payment Factor of one
(1) or higher as of such date, or (ii) the Receivables Obligor thereunder is the
obligor under at least one other Term Receivable which had a Missed Payment
Factor of one (1) or higher as of such date.
“Delinquent LOC Receivable” means any LOC Receivable which, as of any date of
determination, had a Missed Payment Factor of one (1) or higher as of such date.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or General Counsel.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) each Person that is listed on the “List of Direct
Competitors” provided to the Paying Agent by the Company on or prior to October
17, 2014, as such list may be updated by the Company from time to time by
written notice from the Company to the Paying Agent after October 17, 2014
identifying one or more Persons engaged in the same or similar line of business
as Holdings (each Person described in this clause (a), a “Listed Competitor”),
and (b) (i) any clearly identifiable Affiliate of any Listed Competitor on the
basis of such Affiliate’s name or (ii) any Affiliate of any Listed Competitor
which the Company, either before or after its receipt of notification of a
proposed assignment to such Affiliate, has identified in writing to the Paying
Agent as an Affiliate of a Listed Competitor.
“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company, so long as no Default or Event of Default has occurred and
is continuing, and Administrative Agent (each such approval not to be
unreasonably withheld, it being understood that any failure to approve any
assignment to a Direct Competitor shall be deemed reasonable); provided, that
(y) neither Holdings nor any Affiliate of Holdings shall, in any event, be an
Eligible Assignee, and (z) no Direct


13    

--------------------------------------------------------------------------------





Competitor shall be an Eligible Assignee so long as no Specified Event of
Default has occurred and is continuing.
“Eligible LOC Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are LOC Receivables as of such date.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Receivable” means (a) a Receivable with respect to which the
Eligibility Criteria are satisfied as of the applicable date of determination,
and (b) a 91% Eligible Receivable.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by each of the Requisite
Lenders and Company from time to time after the Third Amendment Effective Date.
“Eligible Term Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables that are Term Receivables as of such date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
each of the Requisite Lenders and Company from time to time after the Third
Amendment Effective Date.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be


14    

--------------------------------------------------------------------------------





liable under the Internal Revenue Code or ERISA as a result of its relationship
with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Holdings, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Holdings, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Holdings, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.
“Event of Default” means each of the events set forth in Section 7.1.


15    

--------------------------------------------------------------------------------





“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means, with respect to any Affected Party, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Affected Party
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes with
respect to such Affected Party, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Affected Party with respect to an
applicable interest in a Revolving Loan or Revolving Commitment pursuant to a
law in effect on the date on which (i) such Affected Party became an Affected
Party or (ii) such Affected Party changes its lending office, except in each
case to the extent that, pursuant to Section 2.16(b), amounts with respect to
such Taxes were payable either to such Affected Party’s assignor immediately
before such Affected Party became an Affected Party or to such Affected Party
immediately before it changed its lending office, and (c) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” as defined in the Recitals hereto.
“Existing Credit Documents” as defined in Section 1.4.
“Existing Obligations” as defined in Section 1.4.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
“Fee Letter” means the letter agreement dated as of May 22, 2015 between the
Company and WC 2014-1, LLC.
“Financial Covenants” means the financial covenants set forth on Schedule 1.1-B
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“Financial Plan” as defined in Section 5.1(k).
“First Amendment Effective Date” means October 17, 2014.


16    

--------------------------------------------------------------------------------





“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Funded Indebtedness” means any secured Indebtedness incurred by a Subsidiary of
Holdings from time to time to finance (in whole or in part) a portfolio of U.S.
Term Receivables.
“Funding Default” as defined in Section 2.18.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Notice” means a notice substantially in the form of Exhibit A.
“Further Delinquent LOC Receivable” means any LOC Receivable which, as of any
date of determination, had a Missed Payment Factor of three (3) or higher as of
such date.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Second Amendment Effective
Date, (i) the audited financial statements of Holdings and its Subsidiaries, for
the Fiscal Year ended 2013, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Year, and (ii) for the interim period from January 1, 2014 to the Second
Amendment Effective Date, internally prepared, unaudited financial statements of
Holdings and its Subsidiaries, consisting of a balance sheet and the related
consolidated statements


17    

--------------------------------------------------------------------------------





of income, stockholders’ equity and cash flows for each quarterly period
completed prior to forty-six (46) days before the Second Amendment Effective
Date and for each Monthly Period completed prior to thirty-one (31) days prior
to the Second Amendment Effective Date, in the case of clauses (i) and (ii),
certified by the chief financial officer (or the equivalent thereof) of Holdings
that they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Holdings Working Capital Debt” means any Indebtedness of Holdings of the type
described in clause (i) or clause (v) of the definition of “Indebtedness” that
is secured in whole or in part by a security interest in Receivables, including
any Convertible Debt that is so secured.
“Hot Backup Servicer Event” means, as of any date of determination with respect
to the Monthly Period most recently ended, that any one of the following events
shall have occurred with respect to such Monthly Period: (a) if any Term
Receivables are then owned by the Company, the Average Term Excess Spread was
less than 19.0%; (b) the Maximum Delinquency Rate was greater than 16.0%; or (c)
the Maximum 15 Day Delinquency Rate was greater than 9.0%. Notwithstanding the
foregoing, a Hot Backup Servicer Event shall be deemed to no longer exist from
and after the date upon which the Hot Backup Servicer Event Cure has occurred
(provided that only one Hot Backup Servicer Event Cure shall be permitted
hereunder).
“Hot Backup Servicer Event Cure” shall mean, as of any date of determination
with respect to the three Monthly Periods most recently ended, that each of the
following conditions has been satisfied with respect to each such Monthly Period
after the occurrence of a Hot Backup Servicer Event: (a) if any Term Receivables
are then owned by the Company, the Average Term Excess Spread was greater than
25.0%; (b) the Maximum Delinquency Rate was less than 14.0%; (c) the Maximum 15
Day Delinquency Rate was less than 7.75%; and (d) no Hot Backup Servicer Event
Cure shall have previously occurred.
“Inactive OnDeck LOC” means, as of any date of determination, an OnDeck LOC
regarding which (i) one or more LOC Receivables advanced thereunder was
previously sold to the Company and (ii) no LOC Receivable advanced thereunder
had an outstanding principal balance for the immediately preceding six (6) month
period.
“Increased‑Cost Lenders” as defined in Section 2.19.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any


18    

--------------------------------------------------------------------------------





property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co‑making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any
Contractual Obligation (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (ix), the primary purpose or intent thereof is as
described in clause (viii) above; and (x) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
whether entered into for hedging or speculative purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for the
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable and documented fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Credit Documents, any Related
Agreement, or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral)).
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Credit Document.
“Indemnitee” as defined in Section 9.3.
“Indemnitee Agent Party” as defined in Section 8.6.
“Independent Manager” as defined in Section 6.15.


19    

--------------------------------------------------------------------------------





“Initial Public Equity Offering” means an initial underwritten public offering
of common Capital Stock of the IPO Entity pursuant to a registration statement
filed with the SEC in accordance with the Securities Act, which yields not less
than $50,000,000 in Net Cash Proceeds (and it being agreed and understood that
the Initial Public Equity Offering occurred on December 17, 2014).
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Original Closing Date and ending on but excluding the initial
Interest Payment Date; and (ii) thereafter, commencing on and including each
Interest Payment Date and ending on and excluding the immediately succeeding
Interest Payment Date; provided, that no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is four (4) Business Days prior to each Interest Payment Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write‑ups, write‑downs or write‑offs with respect to such Investment.
“IPO Entity” means, at any time at and after the Initial Public Equity Offering,
Holdings or a parent entity of Holdings, as the case may be, the common Capital
Stock of which were issued or otherwise sold pursuant to the Initial Public
Equity Offering; provided that, immediately following the Initial Public Equity
Offering, (i) if the IPO Entity is not Holdings, Holdings is a wholly-owned
Subsidiary of the IPO Entity and (ii) the IPO Entity owns, directly or through
its subsidiaries, substantially all the businesses and assets owned or
conducted, directly or indirectly, by Holdings immediately prior to the Initial
Pubic Equity Offering.


20    

--------------------------------------------------------------------------------





“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Key Person Event” means the occurrence, after the Third Amendment Effective
Date, of each of the following events: (i) the termination or resignation of
each of the officers holding the positions of Chief Executive Officer and Chief
Operating Officer as of the Third Amendment Effective Date, (ii) the failure by
Holdings to replace each such officer with a replacement officer acceptable to
the Requisite Lenders in their Permitted Discretion within ninety (90) days
after the second such termination or resignation, and (iii) the delivery by the
Administrative Agent of written notice to Company after such ninety (90) day
period notifying Company that a “Key Person Event” has occurred.
“Lender” means each provider of financing listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Debt and Convertible Indebtedness, as of such day, to (b)
the sum of (i) Holdings’ total stockholders’ equity as of such day, (ii)
Warranty Liability as of such day and (iii) the sum of Subordinated Debt and
Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Revolving Loan (or portion thereof) for any Interest
Period, the greater of (a) 0.00% and (b) the rate per annum determined by the
Paying Agent at approximately 11:00 a.m., London time, on the second Business
Day before the first day of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rate (or any successor thereto) for
deposits in dollars for a period of one month (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Paying Agent in its sole discretion); provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” shall be the rate
per annum (rounded upward to the nearest 1/16th of 1%) listed in The Wall Street
Journal, “Money Rates” table at or about 10:00 a.m., New York City time, two
Business Days prior to the beginning of the related Interest Period (or, if no
such rate is listed two Business Days prior to the beginning of the related
Interest Period, the rate listed on the Business Day on which such rate was last
listed).
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional


21    

--------------------------------------------------------------------------------





sale or other title retention agreement, and any lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing, and (ii) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the Original Closing
Date, as it may be amended, restated or otherwise modified from time to time in
accordance with Section 6.16.
“LOC BB Concentration Percentage” means the amount expressed as a percentage
equal to (i) the average daily dollar amount Borrowing Base generated from the
LOC Receivables for such Monthly Period; over (ii) the average daily aggregate
Borrowing Base for such Monthly Period.
“LOC Excess Spread” means, with respect to any Monthly Period, the product of
(a) 12 times (b) the percentage equivalent of a fraction (i) the numerator of
which is the difference of (x) the Adjusted LOC Interest Collections of all
Eligible Receivables that are LOC Receivables for such Monthly Period over (y)
the aggregate Outstanding Principal Balance of all Pledged Receivables that are
LOC Receivables that became Defaulted Receivables during such Monthly Period and
(ii) the denominator of which is the average daily Outstanding Principal Balance
of all Pledged Receivables that are LOC Receivables for such Monthly Period
(other than any such LOC Receivables with an Applicable Advance Rate of zero).
“LOC Loss Rate” means, with respect to any Monthly Period, the product of (a) 12
times (b) the percentage equivalent of a fraction (i) the numerator of which is
the aggregate Outstanding Principal Balance of all Pledged Receivables that are
LOC Receivables that became Defaulted Receivables during such Monthly Period and
(ii) the denominator of which is the average daily Outstanding Principal Balance
of all Pledged Receivables that are LOC Receivables for such Monthly Period.
“LOC Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are LOC Receivables, of the product
of (i) the Receivable Yield for each such LOC Receivable multiplied by (ii) the
Outstanding Principal Balance of such LOC Receivable as of such date, by (b) the
Eligible LOC Portfolio Outstanding Principal Balance as of such date.
“LOC Receivable” means a Receivable acquired by the Company representing an
advance under an OnDeck LOC offered to the related Receivables Obligor, it being
understood and agreed that Payments thereunder are subject to Automatic LOC
Payment Modifications in accordance with the terms of the applicable Receivable
Agreement upon the occurrence of a Subsequent LOC Advance under such OnDeck LOC.
“LOC Receivable – Type 1” means any LOC Receivable relating to an OnDeck LOC
with respect to which (i) the date of the first advance thereunder occurred on
or prior to May 22, 2015, (ii) the date of the first sale or contribution to the
Company of an LOC Receivable advanced


22    

--------------------------------------------------------------------------------





under such OnDeck LOC was prior to the Third Amendment Effective Date, and (iii)
the “applicable APR” set forth in the applicable Receivables Agreement was equal
to 29% as of the date of the first sale or contribution to the Company of an LOC
Receivable advanced under such OnDeck LOC.
“LOC Receivable – Type 2” means any LOC Receivable relating to an OnDeck LOC
with respect to which (i) the date of the first sale or contribution to the
Company of an LOC Receivable advanced under such OnDeck LOC was prior to the
Third Amendment Effective Date, and (ii) the “applicable APR” set forth in the
applicable Receivables Agreement was equal to 36% as of the date of the first
sale or contribution to the Company of an LOC Receivable advanced under such
OnDeck LOC.
“LOC Receivable – Type 3” means any LOC Receivable relating to an OnDeck LOC
with respect to which (i) the date of the first sale or contribution to the
Company of an LOC Receivable advanced under such OnDeck LOC was during the
period beginning on the Third Amendment Effective Date and ending on May 3,
2016, and (ii) at the time of such first sale or contribution the Seller
designated such first LOC Receivable as “Type 3” (it being understood that the
Seller only made such designation where the “applicable APR” and the “credit
limit” set forth in the applicable Receivables Agreement was greater than or
equal to 29% and less than or equal to $50,000, respectively, in each case, as
of the date of such first sale or contribution).
“LOC Receivable – Type 4” means any LOC Receivable (other than a LOC Receivable
– Type 3) with respect to which the date of the first sale or contribution to
the Company of an LOC Receivable advanced under the same OnDeck LOC under which
such first LOC Receivable was advanced was on or after the Third Amendment
Effective Date.
“Lockbox Account” means a Deposit Account with account number 180012408 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” as defined in Section 2.11(c).
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Master Record” as defined in the Custodial Agreement.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, properties, assets, financial condition or results of operations of
Company or Holdings; (ii) the ability of Company to pay any Obligations or
Company or Holdings to fully and timely perform, in any material respect, its
obligations under any Credit Document; (iii) the legality, validity, binding
effect, or enforceability against Company or Holdings of any Credit Document to
which it is a party; (iv) the existence, perfection, priority or enforceability
of any security interest in the Pledged Receivables; (v) the validity,
collectability, or enforceability of the Pledged Receivables


23    

--------------------------------------------------------------------------------





taken as a whole or in any material part, or (vi) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.
“Material Change Notice” has the meaning set forth in Section 6.17.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date or a reduction
in the Outstanding Principal Balance, provided that an Automatic LOC Payment
Modification shall not be deemed to be a Material Modification.
“Material Underwriting Policy Change” means any change or modification to the
Underwriting Policies, if such change or modification could reasonably be
expected to be adverse to Lenders or the Collateral, provided that any change or
modification to the Underwriting Policies relating solely to the addition or
modification of a Receivable product type introduced after the Original Closing
Date (each, a “New Product”) shall not be deemed to be a Material Underwriting
Policy Change unless and until, during any Monthly Period, the aggregate
origination by Holdings of New Products exceeds (on a funded basis) the
aggregate origination by Holdings of all Receivable products (at which point any
such change or modification shall be deemed to be a Material Underwriting Policy
Change). Notwithstanding the foregoing, any New Product shall no longer be
considered a New Product for purposes of this definition subsequent to the time
such New Product is generally (subject to the terms and conditions set forth
herein) able to be financed hereunder or under another credit facility provided
by the Administrative Agent or its affiliates.
“Materials” as defined in Section 5.5(b).
“Maximum 15 Day Delinquency Rate” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (a) the numerator of which is the aggregate
Outstanding Principal Balance of all Delinquent Receivables (other than
Charged-Off Receivables) that are Pledged Receivables that had a Missed Payment
Factor of (x) with respect to Daily Pay Receivables, fifteen (15) or higher, or
(y) with respect to Weekly Pay Receivables, three (3) or higher, in each case,
as of the last day of such Monthly Period, and (b) the denominator of which is
the aggregate Outstanding Principal Balance of all Receivables (other than
Charged-Off Receivables) that are Pledged Receivables as of the last day of such
Monthly Period.
“Maximum Delinquency Rate” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (a) the numerator of which is the aggregate
Outstanding Principal Balance of all Delinquent Receivables (other than
Charged-Off Receivables) that are Pledged Receivables as of the last day of such
Monthly Period and (b) the denominator of which is the aggregate Outstanding
Principal Balance of all Receivables (other than Charged-Off Receivables) that
are Pledged Receivables as of the last day of such Monthly Period.


24    

--------------------------------------------------------------------------------





“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 3.5% of the original aggregate unpaid principal balance of such
Receivable.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivable Agreement and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the representations and warranties made by Company to
the purchaser in connection with such Permitted Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“New Product” has the meaning set forth in the definition of “Material
Underwriting Policy Change.”
“No Bank Statement LOC Receivable” means, as of any date of determination, any
LOC Receivable which as of such date is not a Bank Statement LOC Receivable.


25    

--------------------------------------------------------------------------------





“Non-Consenting Lender” as defined in Section 2.19.
“Non-Creditworthy Lender” as defined in Section 2.19.
“Non‑US Lender” as defined in Section 2.16(d)(i).
“Notice of Amendment” as defined in Section 6.18.
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“OnDeck LOC” has the meaning given to the term “Line of Credit (LOC)” product as
described in the underwriting guidelines portion of the Underwriting Policies.
“On Deck Express Product” has the meaning given to the term “ODX” product as
described in the underwriting guidelines portion of the Underwriting Policies.
“On Deck Score” means that numerical value ranging from 250 to 700 that
represents Holdings’ evaluation of the creditworthiness of a business and its
likelihood of default on a commercial loan or other similar credit arrangement
generated by “version 4” of the proprietary methodology developed and maintained
by Holdings, as such methodology is applied in accordance with the other aspects
of the Underwriting Policies, and as such methodology and other aspects of the
Underwriting Policies may be revised and updated from time to time in accordance
with Section 6.17.
“Online Product” or “On Deck Online” has the meaning given to the term “ODO”
product as described in the underwriting guidelines portion of the Underwriting
Policies.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended, including, in the case of Company, the Limited
Liability Agreement. In the event any term or condition of this Agreement or any
other Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Original Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).


26    

--------------------------------------------------------------------------------





“Original Closing Date” means October 23, 2013.
“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Revolving
Loan or Credit Document).
“Outstanding Principal Balance” means, (i) as of any date with respect to any
Term Receivable, the unpaid principal balance of such Term Receivable as set
forth on the Servicer’s books and records as of the close of business on the
immediately preceding Business Day, and (ii) as of any date with respect to any
LOC Receivable, the Combined LOC OPB of such LOC Receivable (without
duplication); provided, however, that the Outstanding Principal Balance of any
Pledged Receivable that has become a Charged-Off Receivable will be zero.
“Participant Register” as defined in Section 9.6(h).
“Paying Agent” as defined in the preamble hereto.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.
“Payment Dates” means, with respect to any Receivable, the date a payment is due
in accordance with the Receivable Agreement with respect to such Receivable as
in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase obligations of Holdings under
the Asset Purchase Agreement, (b) the sale by the Servicer on behalf of Company
of Charged-Off Receivables to any third party in accordance with the Servicing
Standard, provided, that such sales are made without representation, warranty or
recourse of any kind by Company (other than customary representations regarding
title and absence of liens on the Charged-Off Receivables, and the status of
Company, due authorization, enforceability, no conflict and no required consents
in respect of such sale), (c) the sale by Company of Term Receivables (x) to
Holdings who immediately thereafter sells such Term Receivables to a
special-purpose Subsidiary of Holdings or (y) directly to a special-purpose
Subsidiary of Holdings, in either case in connection with a term securitization
transaction involving the issuance of securities rated at least investment grade
by one or more nationally recognized statistical rating organizations and such
Term Receivables and special-purpose Subsidiary so long as, in either case,
(i) the amount received by Company therefore and deposited into the Collection
Account is no less than the


27    

--------------------------------------------------------------------------------





aggregate Outstanding Principal Balances of such Term Receivables, (ii) such
sale is made without representation, warranty or recourse of any kind by Company
(other than customary representations regarding title, absence of liens on such
Term Receivables, status of Company, due authorization, enforceability, no
conflict and no required consents in respect of such sale), (iii) the manner in
which such Term Receivables were selected by Company does not adversely affect
the Lenders, (iv) the agreement pursuant to which such Term Receivables were
sold to Holdings or such special-purpose Subsidiary, as the case may be,
contains an obligation on the part of Holdings or such special-purpose
Subsidiary to not file or join in filing any involuntary bankruptcy petition
against Company prior to the end of the period that is one year and one day
after the payment in full of all Obligations of Company under this Agreement and
not to cooperate with or encourage others to file involuntary bankruptcy
petitions against Company during the same period, and (v) unless otherwise
waived by the Requisite Lenders in accordance with this Agreement, on the
Business Day prior to such sale, (A) the Pro Forma 15 Day Delinquency Percentage
shall not be greater than the 15 Day Delinquency Percentage, before giving
effect to such sale, and (B) the Pro Forma Delinquency Percentage shall not be
greater than the Delinquency Percentage, before giving effect to such sale, (d)
the sale by the Company of Receivables with the prior written consent of the
Requisite Lenders, and (e) the sale by Company of LOC Receivables (x) to
Holdings who immediately thereafter sells such Receivables to a special-purpose
Subsidiary of Holdings or (y) directly to a special-purpose Subsidiary of
Holdings, in either case in connection with (i) a term securitization
transaction occurring from and after the twelve-month anniversary of the Third
Amendment Effective Date involving the issuance of securities rated at least
investment grade by one or more nationally recognized statistical rating
organizations and such LOC Receivables and special-purpose Subsidiary or (ii) a
financing transaction occurring from and after the twelve-month anniversary of
the Third Amendment Effective Date involving such LOC Receivables and
special-purpose Subsidiary so long as, in either case, (A) the amount received
by Company therefore and deposited into the Collection Account is no less than
the aggregate Outstanding Principal Balances of such LOC Receivables, (B) such
sale is made without representation, warranty or recourse of any kind by Company
(other than customary representations regarding title, absence of liens on such
LOC Receivables, status of Company, due authorization, enforceability, no
conflict and no required consents in respect of such sale), (C) the manner in
which such LOC Receivables were selected by Company does not adversely affect
the Lenders, (D) the agreement pursuant to which such LOC Receivables were sold
to Holdings or such special-purpose Subsidiary, as the case may be, contains an
obligation on the part of Holdings or such special-purpose Subsidiary to not
file or join in filing any involuntary bankruptcy petition against Company prior
to the end of the period that is one year and one day after the payment in full
of all Obligations of Company under this Agreement and not to cooperate with or
encourage others to file involuntary bankruptcy petitions against Company during
the same period, and (E) unless otherwise waived by the Requisite Lenders in
accordance with this Agreement, on the Business Day prior to such sale, (1) the
Pro Forma 15 Day Delinquency Percentage shall not be greater than the 15 Day
Delinquency Percentage, before giving effect to such sale, and (2) the Pro Forma
Delinquency Percentage shall not be greater than the Delinquency Percentage,
before giving effect to such sale.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.


28    

--------------------------------------------------------------------------------





“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit,
time deposits, banker’s acceptances, and repurchase agreements having maturities
of not more than 365 days of any bank, the short-term debt obligations of which
are rated A-1+ (or the equivalent) by each of the rating agencies and, if it has
a term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv)
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above; and (v)
such other investments as to which the Administrative Agent consent in its sole
discretion.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
“Permitted Liens” means Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio” means the Receivables purchased by Company from Holdings pursuant to
the Asset Purchase Agreement.
“Portfolio Performance Covenant” means the portfolio performance covenants
specified in Appendix E.


29    

--------------------------------------------------------------------------------





“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Processor” means, with respect to any Receivable, a Person engaged in the
business of processing credit card payments that has been engaged by the related
Receivables Obligor to provide processing services with respect to designated
future Credit Card Payments to be paid to such Receivables Obligor.
“Processor Agreement” means an agreement between a Receivables Obligor and a
Processor with respect to the processing of certain Credit Card Payments due to
such Receivables Obligor.
“Processing Bank” means, with respect to any Receivable, a bank that has been
engaged by the Servicer to collect Credit Card Payments from the related
Processor and to remit such funds to the applicable Receivables Obligor’s
Transfer Accounts.
“Pro Forma 15 Day Delinquency Percentage” means, as of one Business Day prior to
any Permitted Asset Sale described in clause (c) of the definition thereof,
after giving pro forma effect to such Permitted Asset Sale, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged-Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Business Day, and (b)
the denominator of which is the aggregate Outstanding Principal Balance of all
Pledged Receivables (that are not Charged-Off Receivables) as of such Business
Day.
“Pro Forma Delinquency Percentage” means, as of one Business Day prior to any
Permitted Asset Sale described in clause (c) of the definition thereof, after
giving pro forma effect to such Permitted Asset Sale, the percentage equivalent
of a fraction (a) the numerator of which is the aggregate Outstanding Principal
Balance of all Delinquent Receivables (that are not Charged-Off Receivables)
that are Pledged Receivables as of such Business Day, and (b) the denominator of
which is the aggregate Outstanding Principal Balance of all Pledged Receivables
(that are not Charged-Off Receivables) as of such Business Day.


30    

--------------------------------------------------------------------------------





“Pro Rata Share” means with respect to any Lender, the percentage obtained by
dividing (i) the Revolving Exposure of that Lender by (ii) the aggregate
Revolving Exposure of all Lenders.
“Q3 Vintage Pool” means the pool of Term Receivables originated by Holdings or
the Receivables Account Bank during the first, second and third Fiscal Quarters
of 2013 and acquired by Company.
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due.
“Receivable Agreements” means (i) with respect to any Term Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the
forms attached to the Undertakings Agreement and as may be amended, supplemented
or modified from time to time in accordance with the terms of this Agreement,
and, if applicable, the Transfer Account Loan Documentation related to such
Receivable, and the other documents related thereto to which the applicable
Receivables Obligor is a party, and (ii) with respect to any LOC Receivable, a
Business Line of Credit Agreement, a Business Line of Credit Agreement
Supplement, the Authorization Agreement for Direct Deposit (ACH Credit) and
Direct Payments (ACH Debit), in each case, in substantially the forms attached
to the Undertakings Agreement and as may be amended, supplemented or modified
from time to time in accordance with the terms of this Agreement, and the other
documents related thereto to which the applicable Receivables Obligor is a
party,
“Receivable File” means (i)  with respect to any Receivable, copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) with respect to any Term Receivable, the UCC financing statement, if any,
filed against the Receivables Obligor in connection with the origination of such
Term Receivable and (iii) with respect to any Receivable, copies of each of the
documents required by, and listed in, the Document Checklist attached to the
Custodial Agreement, each of which may be in electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:
(i)    52 Payment Dates per annum, for Weekly Pay Receivables;
(ii)    252 Payment Dates per annum, for Daily Pay Receivables that were
originated on or after July 1, 2013; and
(iii)    257 Payment Dates per annum, for Daily Pay Receivables that were
originated prior to July 1, 2013 (or such other number of Payment Dates set
forth in the


31    

--------------------------------------------------------------------------------





Underwriting Policies for a 12-month term Receivable). An example of the
foregoing calculation is set forth on Appendix F hereto.
“Receivables” means any (i) loan or similar contract or (ii) “payment
intangible” (as defined in the UCC) representing a fully disbursed portion of an
OnDeck LOC, in each case with a Receivables Obligor pursuant to which Holdings
or the Receivables Account Bank extends credit to such Receivables Obligor
pursuant to the applicable Receivable Agreements, including if applicable all
rights under any and all security documents or supporting obligations related
thereto, including the applicable Receivable Agreements.
“Receivables Account Bank” means, with respect to any Receivables, (i) BofI
Federal Bank, a federal savings institution, (ii) Celtic Bank, a Utah chartered
industrial bank or (iii) any other institution that (a) is organized under the
laws of the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities and that
originates and owns Receivables for Holdings pursuant to a Receivables Program
Agreement, and (b) has been approved by the Requisite Lenders in their Permitted
Discretion as an originator for purposes of this Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.
“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means the (i) Master Business Loan Marketing
Agreement, dated as of July 19, 2012, between Holdings and BofI Federal Bank, a
federal savings institution (as amended, modified or supplemented from time to
time with the consent of the Requisite Lenders to the extent required pursuant
to Section 6.16) and (ii) any other agreement between Holdings and a Receivables
Account Bank pursuant to which Holdings may refer applicants for small business
loans conforming to the Underwriting Policies to such Receivables Account Bank
and such Receivables Account Bank has the discretion to fund or not fund a loan
to such applicant based on its own evaluation of such applicant and containing
those provisions as are reasonably necessary to ensure that the transfer of
small business loans by such Receivables Account Bank to Holdings thereunder are
treated as absolute sales (as amended, modified or supplemented from time to
time with the consent of the Requisite Lenders to the extent required pursuant
to Section 6.16).
“Receivables Purchase Agreement” means a Bill of Sale and Assignment of Assets,
by and between Holdings and SBAF, in substantially the form of Exhibit I hereto.
“Register” as defined in Section 2.4(b).


32    

--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of
Company, each Receivables Program Agreement and the Transfer Account Loan
Documentation.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement.
“Replacement Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).
“Replacement Lender” as defined in Section 2.19.
“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the sum of the aggregate Revolving
Exposure of all Lenders.
“Reserve Account” means a Deposit Account with account number OD1302.2 at
Deutsche Bank Trust Company Americas in the name of Company.
“Reserve Account Funding Amount” means, on any day during a Reserve Account
Funding Period, the excess, if any, of $170,000 over the amount then on deposit
in the Reserve Account.
“Reserve Account Funding Event” means, as of any date of determination with
respect to the Monthly Period most recently ended, that any one of the following
events shall have occurred with respect to such Monthly Period: (a) the Average
Term Excess Spread was less than 25.0%; (b) the Maximum Delinquency Rate was
greater than 14.0%; or (c) the Maximum 15 Day Delinquency Rate was greater than
7.75%. Notwithstanding the foregoing, the Reserve Account Funding Event shall be
deemed to no longer exist from and after any date upon which the Reserve Account
Funding Event Cure has occurred (provided that only one Reserve Account Funding
Event Cure shall be permitted hereunder).
“Reserve Account Funding Event Cure” means, as of any date of determination with
respect to the three Monthly Periods most recently ended, that each of the
following conditions has been satisfied with respect to each such Monthly Period
after the occurrence of a Reserve Account Funding Event: (a) the Average Term
Excess Spread was greater than 25.0%; (b) the


33    

--------------------------------------------------------------------------------





Maximum Delinquency Rate was less than 14.0%; (c) the Maximum 15 Day Delinquency
Rate was less than 7.75% and (d) no Reserve Account Funding Event Cure shall
have previously occurred.
“Reserve Account Funding Period” means the period commencing on the first day
after the Original Closing Date on which a Reserve Account Funding Event shall
occur and ending on the first day thereafter on which the Reserve Account
Funding Event Cure shall occur, and the period commencing on the first day
thereafter on which another Reserve Account Funding Event shall occur and ending
on the Termination Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company now or hereafter outstanding.
“Revolving Availability” means, as of any date of determination, the amount, if
any, by which the Borrowing Base exceeds the Total Utilization of Revolving
Commitments.
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Third
Amendment Effective Date is $75,000,000. The Revolving Commitment of each Lender
will be equal to zero on the Revolving Commitment Termination Date.
“Revolving Commitment Period” means the period from the Original Closing Date to
but excluding the Revolving Commitment Termination Date.
“Revolving Commitment Termination Date” means the earliest to occur of (i) May
22, 2017; (ii) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.9(b); and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 7.1.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the aggregate outstanding principal amount of the Revolving Loans
of that Lender.
“Revolving Loan” means a Revolving Loan made by a Lender to Company pursuant to
Section 2.1.


34    

--------------------------------------------------------------------------------





“Revolving Loan Note” means a promissory note in the form of Exhibit B hereto,
as it may be amended, supplemented or otherwise modified from time to time.
“Rolling 3-Month Average Maximum 15 Day Delinquency Rate” means, for any Monthly
Period, the arithmetic average Maximum 15 Day Delinquency Rate for such Monthly
Period and the two (2) Monthly Periods immediately preceding such Monthly
Period.
“Rolling 3-Month Average Maximum Delinquency Rate” means, for any Monthly
Period, the arithmetic average Maximum Delinquency Rate for such Monthly Period
and the two (2) Monthly Periods immediately preceding such Monthly Period.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.
“SBAF” means Small Business Asset Fund 2009 LLC, a Delaware limited liability
company.
“SBAF Receivables” means certain Receivables (i) previously owned by SBAF, and
(ii) sold by SBAF to Holdings, and immediately thereafter sold by Holdings to
Company, either prior to (A) the Second Amendment Effective Date or on a single
Transfer Date occurring within sixty (60) days of the Second Amendment Effective
Date, or (B) the Third Amendment Effective Date or on a single Transfer Date
occurring within sixty (60) days of the Third Amendment Effective Date.
“SEC” means the Securities and Exchange Commission.
“Second Amendment Effective Date” means December 19, 2014.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.


35    

--------------------------------------------------------------------------------





“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date between Company and the Collateral Agent, as it may be
amended, restated or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.
“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Amended and Restated Servicing
Agreement dated as of the Second Amendment Effective Date between Company,
Holdings and the Administrative Agent, as it may be amended, restated or
otherwise modified from time to time, and, after the appointment of any
Successor Servicer, the Successor Servicing Agreement to which such Successor
Servicer is a party, as it may be amended, restated or otherwise modified from
time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses incurred in connection with the assumption of servicing of the Pledged
Receivables by a Successor Servicer after the delivery of a Termination Notice
to the Servicer.
“Servicing Transition Period” means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on the Original Closing Date; and (c) such
entity has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
entity is “solvent” within the meaning given that term and similar terms under
laws applicable to it relating to fraudulent transfers and conveyances. For


36    

--------------------------------------------------------------------------------





purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Specified Event of Default” means any Event of Default occurring under Sections
7.1(a), (f), (g), (h), (j), (l), (m), (o) or (p); provided, however, that an
Event of Default occurring under Section 7.1(m) shall not constitute a Specified
Event of Default if the Servicer Default triggering such Event of Default
resulted only (x) from the occurrence of an Event of Default or (y) the breach
of a Financial Covenant unless such breach was the result of Tangible Net Worth
being less than $15,000,000 as of the last day of any Fiscal Quarter.
“SPV Indebtedness” means any secured Indebtedness incurred by a special-purpose
Subsidiary of Holdings from time to time solely to finance a portfolio of
Receivables.
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsequent LOC Advance” means, with respect to any LOC Receivable relating to a
particular OnDeck LOC offered to the related Receivables Obligor, an additional
LOC Receivable representing a subsequent advance under such OnDeck LOC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.


37    

--------------------------------------------------------------------------------





“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warranty Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Term BB Concentration Percentage” means the amount expressed as a percentage
equal to (i) the average daily dollar amount Borrowing Base generated from the
Term Receivables for such Monthly Period; over (ii) the average daily aggregate
Borrowing Base for such Monthly Period.
“Term Excess Spread” means, with respect to any Monthly Period, the product of
(a) 12 times (b) the percentage equivalent of a fraction (i) the numerator of
which is the excess, if any, of (x) the Adjusted Term Interest Collections of
all Eligible Receivables that are Term Receivables for such Monthly Period over
(y) the aggregate Outstanding Principal Balance of all Pledged Receivables that
are Term Receivables that became Defaulted Receivables during such Monthly
Period and (ii) the denominator of which is the average daily Outstanding
Principal Balance of all Pledged Receivables that are Term Receivables for such
Monthly Period.
“Term Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables that are Term Receivables, of the product
of (i) the Receivable Yield for each such Term Receivable multiplied by (ii) the
Outstanding Principal Balance of such Term Receivable as of such date, by (b)
the Eligible Term Portfolio Outstanding Principal Balance as of such date.
“Term Receivable” means a Receivable that is not an LOC Receivable.
“Terminated Lender” as defined in Section 2.19.
“Termination Date” means the date on, and as of, which (a) all Revolving Loans
have been repaid in full in cash, (b) all other Obligations (other than
contingent indemnification obligations for which demand has not been made) under
this Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Revolving Commitment Termination
Date shall have occurred.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Third Amendment Effective Date” means the date of this Agreement.
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.


38    

--------------------------------------------------------------------------------





“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Third Amendment Effective Date
in connection with the transactions contemplated by the Credit Document
Amendments.
“Transfer Account” means an account in the name of a Receivables Obligor
maintained at Rocky Mountain Bank & Trust or Kenney Bank & Trust (or any
successor financial institution or financial institutions approved by the
Administrative Agent in its Permitted Discretion, serving substantially the same
purpose) where all Credit Card Payments attributable to such Receivables Obligor
are paid.
“Transfer Account Loan Documentation” means, with respect to any Transfer
Account Receivable, collectively, the documentation related to such Receivable
and the other documents related thereto.
“Transfer Account Receivable” means any Receivable with respect to which (i) the
related Receivables Obligor has instructed the related Processor, pursuant to
the related Processor Agreement, to remit certain Credit Card Payments to the
designated Transfer Account for such Receivables Obligor, (ii) the related
Processor has agreed, pursuant to the related Processor Agreement, to remit such
Credit Card Payments to the designated Transfer Account for such Receivables
Obligor, and (iii) the related Receivables Obligor has authorized Servicer,
pursuant to the related Receivable Agreement, to debit from such Receivables
Obligor’s Transfer Account on each Business Day the amounts owing under the
related Receivable Agreement.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity or entities providing secured
party representation services for Holdings from time to time.
“Undertakings Agreement” means that certain Second Amended and Restated
Undertakings Agreement, dated as of May 22, 2015, as the same may be amended,
restated, supplemented or otherwise modified from time to time by and among
Holdings, the Company, the lenders party thereto, the Paying Agent and the
Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and OnDeck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Third Amendment Effective Date and in the form attached to the Undertakings
Agreement, as such policies, procedures, guidelines and methodologies may be
amended from time to time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in


39    

--------------------------------------------------------------------------------





connection with the disbursement of a loan, as set forth in the Receivable
Agreement related to such Receivable, which are deducted from the initial amount
disbursed to such Receivables Obligor, including the “Origination Fee” set forth
on the applicable Receivable Agreement.
“U.S. Term Receivable” means a Term Receivable originated in the United States.
“Vintage Pool” means, as of any date of determination, the pool of Term
Receivables originated by Holdings or the Receivables Account Bank and acquired
by Company during any completed Fiscal Quarter. The Q3 Vintage Pool shall also
be deemed a Vintage Pool for all purposes hereunder.
“Warranty Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable shall be
a Weekly Pay Receivable).
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP and accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements and (b) Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. If Administrative Agent, Company and the Administrative
Agent cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any applicable change in GAAP, then all
financial statements delivered and all calculations of financial covenants and
other standards and terms in accordance with this Agreement and the other Credit
Documents shall be prepared, delivered and made without regard to the underlying
change in GAAP.
1.3    Interpretation, etc.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may


40    

--------------------------------------------------------------------------------





be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
1.4    Amendment and Restatement. In order to facilitate the Amendment and
Restatement:
(a)    Each of the parties hereto hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement shall
be and hereby are amended and restated to the extent provided by this Agreement.
(b)    All of the “Obligations” (as defined in the Existing Credit Agreement,
the “Existing Obligations”) outstanding under the Existing Credit Agreement and
other “Credit Documents” (as defined in the Existing Credit Agreement, the
“Existing Credit Documents”) shall continue as Obligations hereunder to the
extent not repaid on the Third Amendment Effective Date, and this Agreement is
given as a substitution of and modification of, to the extent provided herein,
and not as a payment of or novation of, the indebtedness, liabilities and
Existing Obligations of the Company under the Existing Credit Agreement, and
neither the execution and delivery of this Agreement nor the consummation of any
other transaction contemplated hereunder is intended to constitute a novation or
rescission of the Existing Credit Agreement or any obligations hereunder.
SECTION 2.    LOANS
2.1    Revolving Loans.
(a)    Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, including, without limitation delivery of an
updated Borrowing Base Certificate and Borrowing Base Report pursuant to Section
3.3(a)(i), each Lender severally agrees to make Revolving Loans to Company in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided that no Lender shall make any such Revolving Loan or portion thereof to
the extent that, after giving effect to such Revolving Loan:
(i)    the Total Utilization of Revolving Commitments exceeds the Borrowing
Base; or
(ii)    the aggregate outstanding principal amount of the Revolving Loans funded
by such Lender hereunder shall exceed its Revolving Commitment.
(b)    Amounts borrowed pursuant to Section 2.1(a) may be repaid and reborrowed
during the Revolving Commitment Period, and any repayment of the Revolving Loans
(other than (i) pursuant to Section 2.10 (which circumstance shall be governed
by Section 2.10), (ii) on any Interest Payment Date upon which no Event of
Default has occurred and is continuing (which


41    

--------------------------------------------------------------------------------





circumstances shall be governed by Section 2.12(a)) or (iii) on a date upon
which an Event of Default has occurred and is continuing (which circumstance
shall be governed by Section 2.12(b))) shall be applied as directed by Company.
Each Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date.
(c)    Borrowing Mechanics for Revolving Loans.
(i)    Revolving Loans shall be made in an aggregate minimum amount of $100,000.
(ii)    Whenever Company desires that Lenders make Revolving Loans, Company
shall deliver to Administrative Agent, the Paying Agent and the Custodian a
fully executed and delivered Funding Notice no later than 11:00 a.m. (New York
City time) at least two (2) Business Days in advance of the proposed Credit
Date; provided, that x) the Company shall review such Funding Notice on the
Business Day immediately preceding the proposed Credit Date and (y) if following
such review it has determined that a Receivable would not qualify as an Eligible
Receivable by virtue of clause (h) of the Eligibility Criteria not being
satisfied then (1) such Receivable shall be deemed to be excluded from the
Borrowing Base Certificate included in such Funding Notice (each, an “Original
Borrowing Base Certificate”) (and any certification related thereto contained
therein or in the Credit Documents) and (2) the Company shall deliver to
Administrative Agent, the Custodian and the Paying Agent a revised Funding
Notice no later than 1:00 p.m. (New York City time) at least one (1) Business
Day in advance of the proposed Credit Date and such revised Funding Notice (and
the corresponding Borrowing Base Certificate (each, a “Replacement Borrowing
Base Certificate”)) shall be modified solely to make adjustments necessary to
exclude any such Receivable that would not qualify as an Eligible Receivable by
virtue of clause (h) of the Eligibility Criteria including any reductions due to
any resulting Excess Concentration Amounts, if any. Each such Funding Notice
shall be delivered with a Borrowing Base Certificate reflecting sufficient
Revolving Availability for the requested Revolving Loans and a Borrowing Base
Report.
(iii)    Each Lender shall make the amount of its Revolving Loan available to
the Paying Agent not later than 1:00 p.m. (New York City time) on the applicable
Credit Date by wire transfer of same day funds in Dollars, and the Paying Agent
shall remit such funds to the Company not later than 3:00 p.m. (New York City
time) by wire transfer of same day funds in Dollars to the account of Company
designated in the related Funding Notice.
(iv)    Company may borrow Revolving Loans pursuant to this Section 2.1,
purchase Eligible Receivables pursuant to Section 2.11(c)(vii)(C) and/or repay
Revolving Loans pursuant to Section 2.11(c)(vii)(B) no more than one (1) time
per week in the aggregate, provided, that the Company may borrow Revolving Loans
pursuant to this Section 2.1, purchase Eligible Receivables pursuant to Section
2.11(c)(vii)(C) and/or repay Revolving Loans pursuant to Section 2.11(c)(vii)(B)
one (1) additional time per week with


42    

--------------------------------------------------------------------------------





the consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned).
(d)    Deemed Requests for Revolving Loans to Pay Required Payments. All
payments of principal, interest, fees and other amounts payable to Lenders under
this Agreement or any Credit Document may be paid from the proceeds of Revolving
Loans, made pursuant to a Funding Notice from Company pursuant to Section
2.1(c).
2.2    Pro Rata Shares. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Revolving Loan requested
hereunder nor shall any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder.
2.3    Use of Proceeds. The proceeds of the Revolving Loans made after the
Original Closing Date shall be applied by Company to (a) finance the acquisition
of Eligible Receivables from Holdings pursuant to the Asset Purchase Agreement,
(b) pay Transaction Costs and ongoing fees and expenses of Company hereunder and
(c) in the case of Revolving Loans made pursuant to Section 2.1(d), to make
payments of principal, interest, fees and other amounts owing to the Lenders
under the Credit Documents. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Company’s Obligations in
respect of any applicable Revolving Loans; and provided further, in the event of
any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern absent manifest error.
(b)    Register. The Paying Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of the Lenders and the
Revolving Commitments and Revolving Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. The Paying Agent shall record in the Register the Revolving Commitments
and the Revolving Loans, and each repayment or prepayment in respect of the
principal amount of the Revolving Loans, and any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any Revolving Loan. Company hereby designates the
entity serving as the Paying


43    

--------------------------------------------------------------------------------





Agent to serve as Company’s agent solely for purposes of maintaining the
Register as provided in this Section 2.4, and Company hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as the Paying
Agent and its officers, directors, employees, agents and affiliates shall
constitute “Indemnitees.”
(c)    Revolving Loan Notes. If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at any time after the Original
Closing Date, Company shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 9.6), promptly after Company’s receipt of
such notice) a Revolving Loan Note to evidence such Lender’s Revolving Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, the Revolving Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the LIBO Rate for such period plus the
Applicable Margin.
(b)    Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360‑day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Revolving Loan,
the date of the making of such Revolving Loan or the first day of an Interest
Period applicable to such Revolving Loan shall be included, and the date of
payment of such Revolving Loan or the expiration date of an Interest Period
applicable to such Revolving Loan shall be excluded; provided, if a Revolving
Loan is repaid on the same day on which it is made, one (1) day’s interest shall
be paid on that Revolving Loan.
(c)    Except as otherwise set forth herein, interest on each Revolving Loan
shall be payable in arrears (i) on and to each Interest Payment Date; (ii) upon
any prepayment of that Revolving Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity.
2.6    Default Interest. Subject to Section 9.18, upon the occurrence and during
the continuance of an Event of Default, the principal amount of all Revolving
Loans outstanding and, to the extent permitted by applicable law, any interest
payments on the Revolving Loans not paid on the Interest Payment Date for the
Interest Period in which such interest accrued or any fees or other amounts owed
hereunder, shall thereafter bear interest (including post‑petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable in accordance with Section 2.12(b) at a rate that is 3.0% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Revolving Loans (or, in the case of any such fees and other amounts,
at a rate which is 3.0% per annum in excess of the interest rate otherwise
payable hereunder) (the “Default Interest Rate”). Payment or acceptance of the
increased rates of interest provided for in this Section 2.6 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
2.7    Fees.


44    

--------------------------------------------------------------------------------





(a)    Company agrees to pay to the Person entitled to payment thereunder the
amounts set forth in the Fee Letter.
(b)    All fees referred to in Section 2.7(a) shall be calculated on the basis
of a 360‑day year and the actual number of days elapsed and shall be payable
monthly in arrears on (i) each Interest Payment Date during the Revolving
Commitment Period, commencing in June 2015, and (ii) on the Revolving Commitment
Termination Date.
2.8    Revolving Commitment Termination Date. Company shall repay the Revolving
Loans in full on or before the Revolving Commitment Termination Date.
2.9    Voluntary Commitment Reductions.
(a)    [Reserved].
(b)    Subject to the payment of any amounts set forth in Section 2.9(d),
Company may, upon not less than three (3) Business Days’ prior written notice to
Administrative Agent, at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.
(c)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Revolving Commitments shall be effective on
the date specified in Company’s notice and shall reduce the Revolving Commitment
of each Lender proportionately to its applicable Pro Rata Share thereof.
(d)    Call Protection. If Company voluntarily reduces or terminates any
Revolving Commitments as provided in Section 2.9(b), Company shall pay to Paying
Agent, on behalf of the Lenders whose Revolving Commitments were terminated or
reduced, on the date of such reduction or termination, the amounts (if any)
described in the Undertakings Agreement.
2.10    Borrowing Base Deficiency. Company shall prepay the Revolving Loans
within two (2) Business Day of the earlier of (i) an Authorized Officer, the
Chief Financial Officer (or in each case, the equivalent thereof) of Company
becoming aware that a Borrowing Base Deficiency exists and (ii) receipt by
Company of notice from any Agent or any Lender that a Borrowing Base Deficiency
exists, in each case in an amount equal to such Borrowing Base Deficiency, which
shall be applied to prepay the Revolving Loans as necessary to cure any
Borrowing Base Deficiency.
2.11    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a cash management deposit
account (the “Funding Account”)


45    

--------------------------------------------------------------------------------





maintained at the Paying Agent into which proceeds of Revolving Loans may be
funded at the direction of Company, Company shall not establish or maintain a
Deposit Account or Securities Account other than a Controlled Account and
Company shall not, and shall cause Servicer not to deposit Collections or
proceeds thereof in a Securities Account or Deposit Account which is not a
Controlled Account (provided, that, inadvertent and non-reoccurring errors by
Servicer in applying such Collections or proceeds that are promptly, and in any
event within two (2) Business Days after Servicer or Company has (or should have
had in the exercise of reasonable diligence) knowledge thereof, cured shall not
be considered a breach of this covenant). All Collections and proceeds of
Collateral shall be subject to an express trust for the benefit of Collateral
Agent on behalf of the Secured Parties and shall be delivered to Lenders for
application to the Obligations or any other amount due under any other Credit
Document as set forth in this Agreement.
(b)    On or prior to the Original Closing Date, Company caused to be
established and shall thereafter cause to be maintained, (i) a trust account (or
sub-accounts) in the name of Company and under the sole dominion and control of,
the Collateral Agent designated as the “Collection Account” in each case bearing
a designation clearly indicating that the funds and other property credited
thereto are held for Collateral Agent for the benefit of the Lenders and subject
to the applicable Securities Account Control Agreement and (ii) a Deposit
Account into which the proceeds of all Pledged Receivables, including by
automatic debit from Receivables Obligors’ operating accounts, shall be
deposited in the name of Company designated as the “Lockbox Account” as to which
the Collateral Agent has sole dominion and control over such account for the
benefit of the Secured Parties within the meaning of Section 9-104(a)(2) of the
UCC pursuant to the Lockbox Account Control Agreement. The Lockbox Account
Control Agreement will provide that all funds in the Lockbox Account will be
swept daily into the Collection Account.
(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the other Control Agreements for the benefit of the Collateral Agent, on
behalf of the Secured Parties, a system of lockboxes and related accounts or
deposit accounts as described in Sections 2.11(a) and (b) (the “Lockbox System”)
into which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.
(ii)    Company shall, using a method reasonably satisfactory to Administrative
Agent, grant Backup Servicer (and its delegates) read-only access to the Lockbox
Account.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of


46    

--------------------------------------------------------------------------------





payments on account of Pledged Receivables to be deposited in the Lockbox System
or (B) change any instructions given to any bank or financial institution which
in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Lenders, the funds on deposit
in the Lockbox System may be applied as provided in Section 2.12(b).
(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and (B)
promptly (and, except as set forth in the proviso to this Section 2.11(c)(vi),
in no event later than two (2) Business Days following receipt) to deposit all
payments received by it on account of Pledged Receivables, whether in the form
of cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the Lockbox System in precisely the form in which they are received (but with
any endorsements of Company necessary for deposit or collection), and until they
are so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.
(vii)    So long as no Event of Default has occurred and shall be continuing,
Company or its designee shall be permitted to direct the investment of the funds
from time to time held in the Controlled Accounts (A) in Permitted Investments
and to sell or liquidate such Permitted Investments and reinvest proceeds from
such sale or liquidation in other Permitted Investments (but none of the
Collateral Agent, the Administrative Agent or the Lenders shall have liability
whatsoever in respect of any failure by the Controlled Account Bank to do so),
with all such proceeds and reinvestments to be held in the applicable Controlled
Account; provided, however, that the maturity of the Permitted Investments on
deposit in the Controlled Accounts shall be no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
therefrom pursuant to this Agreement, (B) to repay the Revolving Loans in
accordance with Section 2.1(b), provided, however, that (w) in order to effect
any such repayment from a Controlled Account, Company shall deliver to the
Administrative Agent and Paying Agent, a Controlled Account Voluntary Payment
Notice in substantially the form of Exhibit G hereto no later than 12:00 p.m.
(New York City time) on the Business Day prior to the date of any such repayment
specifying the date of prepayment, the amount to be repaid and the Controlled
Account from which such repayment shall be made, (x) unless otherwise approved
by the Administrative


47    

--------------------------------------------------------------------------------





Agent pursuant to Section 2.1(c)(iv), no more than one (1) borrowing of
Revolving Loans pursuant to Section 2.1, purchase of Eligible Receivables
pursuant to Section 2.11(c)(vii)(C) and/or repayment of Revolving Loans pursuant
to this Section 2.11(c)(vii)(B) may be made in any calendar week and no such
repayment may occur on any Interest Payment Date, (y) the minimum amount of any
such repayment on the Revolving Loans shall be $100,000, and (z) after giving
effect to each such repayment, an amount equal to not less than the sum of (i)
during any Reserve Account Funding Period, any Reserve Account Funding Amount
and (ii) the aggregate of 105% of the aggregate pro forma amount of interest,
fees and expenses projected to be due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Revolving Loans during the remainder
of the applicable Interest Period using the same assumptions as are contained in
the calculation of the Accrued Interest Amount, and the Total Utilization of
Revolving Commitments on such date (after giving effect to such repayments),
shall remain in the Controlled Accounts, or (C) to purchase additional Eligible
Receivables pursuant to the terms and conditions of the Asset Purchase
Agreement, provided, that (w) a Borrowing Base Certificate (evidencing
sufficient Revolving Availability after giving effect to the release of
Collections and the making of any Revolving Loan being made on such date and
that after giving effect to the release of Collections, no event has occurred
and is continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent and the Custodian no later than 11:00 a.m. (New York City time) at least
two (2) Business Days in advance of any such proposed purchase or release, (x)
if such purchase of Eligible Receivables were being funded with Revolving Loans,
the conditions for making such Revolving Loans on such date contained in Section
3.3(a)(iii), Section 3.3(a)(vi) and Section 3.3(a)(vii) would be satisfied as of
such date, (y) Company may purchase Eligible Receivables pursuant to this
Section 2.12(c)(vii)(C), repay Revolving Loans pursuant to Section
2.11(c)(vii)(B) and/or borrow Revolving Loans pursuant to Section 2.1 no more
than one (1) time a week in the aggregate (unless otherwise approved by the
Administrative Agent pursuant to Section 2.1(c)(iv) and provided, further, that
if such withdrawal from the Collection Account does not occur simultaneously
with the making of a Revolving Loan by the Lenders hereunder pursuant to the
delivery of a Funding Notice, such withdrawal shall be considered a “Revolving
Loan” solely for purposes of Section 2.1(c)(iv) and (z) after giving effect to
such release, an amount equal to not less than the sum of (i) during any Reserve
Account Funding Period, any Reserve Account Funding Amount and (ii) the
aggregate of 105% of the aggregate pro forma amount of interest, fees and
expenses projected to be due hereunder and under the Servicing Agreement, the
Backup Servicing Agreement, the Custodial Agreement and the Successor Servicing
Agreement, if any, for the remainder of the applicable Interest Period, based on
the Accrued Interest Amount on such date and a projection of the interest to
accrue on the Revolving Loans during the remainder of the applicable Interest
Period using the same assumptions as are contained in the calculation of the
Accrued Interest Amount, and the Total Utilization of Revolving Commitments on
such date shall remain in the Controlled Accounts.


48    

--------------------------------------------------------------------------------





(viii)    All income and gains from the investment of funds in the Controlled
Accounts shall be retained in the respective Controlled Account from which they
were derived, until each Interest Payment Date, at which time such income and
gains shall be applied in accordance with Section 2.12(a) or (b) (or, if sooner,
until utilized for a repayment pursuant to Section 2.11(c)(vii)(B) or a purchase
of additional Eligible Receivables pursuant to Section 2.11(c)(vii)(C)), as the
case may be. As between Company and Collateral Agent, Company shall treat all
income, gains and losses from the investment of amounts in the Controlled
Accounts as its income or loss for federal, state and local income tax purposes.
(d)    Transfer Accounts. Company agrees to instruct the Servicer to (i) deduct
from the related Transfer Account any amounts owed to Company, and (ii) remit
such amounts directly to a Controlled Account by no later than the second
Business Day immediately following the deposit of such amounts in the related
Transfer Account. Company shall use commercially reasonable efforts to
cause each applicable Receivables Obligor to cause all amounts owing in respect
of a Transfer Account Receivable to be remitted directly to the applicable
Transfer Account by the applicable Processor in accordance with the applicable
Processor Agreement.
(e)    Reserve Account. On or prior to the Original Closing Date Company caused
to be established and shall thereafter cause to be maintained a Deposit Account
in the name of Company designated as the “Reserve Account” as to which the
Collateral Agent has control over such account for the benefit of the Lenders
within the meaning of Section 9-104(a)(2) of the UCC pursuant to the Blocked
Account Control Agreement. The Reserve Account will be funded during a Reserve
Account Funding Period with funds available therefor pursuant to Section
2.12(a). At any time after the giving of a Termination Notice by the
Administrative Agent, the Paying Agent shall at the written direction of the
Administrative Agent withdraw from time to time up to an aggregate amount of
$100,000 from the Reserve Account to pay Servicing Transition Expenses during
the Servicing Transition Period. On the first Interest Payment Date after the
occurrence and during the continuance of an Event of Default, the Paying Agent
shall at the written direction of the Administrative Agent transfer into the
Collection Account for application on such Interest Payment Date in accordance
with Section 2.12(b) the amount by which the amount in the Reserve Account
exceeds the excess, if any, of $100,000 over the aggregate amount previously
withdrawn from the Reserve Account to pay Servicing Transition Expenses. If the
first Interest Payment Date after the end of a Servicing Transition Period is
during the continuance of an Event of Default, the Paying Agent shall at the
written direction of the Administrative Agent transfer into the Collection
Account for application on such Interest Payment Date in accordance with Section
2.12(b) all amounts in the Reserve Account. If, after the first Reserve Account
Funding Event to occur hereunder, a Reserve Account Funding Event Cure occurs,
on the next Interest Payment Date after the occurrence of such Reserve Account
Funding Event Cure the Paying Agent shall, at the direction of Company, transfer
all amounts in the Reserve Account into the Collection Account for application
on such Interest Payment Date in accordance with Section 2.12(a). For the
avoidance of doubt, only one Reserve Account Funding Event Cure shall be
permitted hereunder.
2.12    Application of Proceeds.


49    

--------------------------------------------------------------------------------





(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date), on each Interest Payment
Date, all amounts in the Controlled Accounts (other than the Reserve Account)
shall be applied by the Paying Agent based on the Monthly Servicing Report as
follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to clause (ix) below, and (B) to pay any accrued and unpaid Servicing
Fees;
(ii)    second, on a pari passu basis, (A) to Company to pay any accrued and
unpaid Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay any costs, fees or indemnities
then due and owing to Administrative Agent under the Credit Documents; (C) to
Collateral Agent to pay any costs, fees or indemnities then due and owing to
Collateral Agent under the Credit Documents; and (D) to Paying Agent to pay any
costs, fees or indemnities then due and owing to Paying Agent under the Credit
Documents; provided, however, that the aggregate amount of costs, fees or
indemnities payable to Administrative Agent or the Collateral Agent pursuant to
this clause (ii) shall not exceed $450,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, to the Lenders to pay costs, fees, and
accrued interest calculated in accordance with Section 2.5(a) on the Revolving
Loans and expenses payable pursuant to the Credit Documents;
(iv)    fourth, on a pro rata basis, to the Lenders in an amount necessary to
reduce any Borrowing Base Deficiency to zero;
(v)    fifth, to pay to Administrative Agent, Paying Agent and Collateral Agent
any costs, fees or indemnities not paid in accordance with clause (ii) above;
(vi)    sixth, during a Reserve Account Funding Period, to the Reserve Account
an amount equal to any Reserve Account Funding Amount;
(vii)    seventh, to pay all other Obligations or any other amount then due and
payable hereunder;
(viii)    eighth, at the election of Company, on a pro rata basis, to the
Lenders, as applicable, to repay the principal of the Revolving Loans; and
(ix)    ninth, prior to the Revolving Commitment Termination Date, and provided
that no Borrowing Base Deficiency would occur after giving effect to such
distribution, any remainder to Company or as Company shall direct consistent
with Section 6.5.


50    

--------------------------------------------------------------------------------





(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, on each Interest Payment Date,
all amounts in the Controlled Accounts shall be applied by the Paying Agent
based on the Monthly Servicing Report as follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to Section 2.12(a)(i) or 2.12(a)(ix) above, and (B) to pay any accrued
and unpaid Servicing Fees;
(ii)    second, on a pari passu basis, (A) to Company to pay any accrued and
unpaid Backup Servicing Fees and any accrued and unpaid fees and expenses of the
Custodian and the Controlled Account Bank (in respect of the Controlled
Accounts), (B) to Administrative Agent to pay any costs, fees or indemnities
then due and owing to Administrative Agent under the Credit Documents (C) to
Collateral Agent to pay any costs, fees or indemnities then due and owing to
Collateral Agent under the Credit Documents and (D) to Paying Agent to pay any
costs, fees or indemnities then due and owing to Paying Agent under the Credit
Documents;
(iii)    third, on a pro rata basis, to the Lenders to pay costs, fees, and
accrued interest calculated in accordance with Section 2.5(a) (and including any
additional interest accruing under Section 2.6) on the Revolving Loans and
expenses payable pursuant to the Credit Documents;
(iv)    fourth, on a pro rata basis, to the Lenders until the Revolving Loans
are paid in full;
(v)    fifth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(vi)    sixth, any remainder to Company.
2.13    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to Section
2.11(c)(vii)(B) or any application of funds by Paying Agent pursuant to Section
2.12 on any Interest Payment Date shall be deemed for all purposes to have been
made in accordance with the deadlines and payment requirements described in this
Section 2.13).


51    

--------------------------------------------------------------------------------





(b)    All payments in respect of the principal amount of any Revolving Loan
(other than voluntary prepayments of Revolving Loans or payments pursuant to
Section 2.10) shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing, the applicable Pro Rata Share of each
Lender of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due with respect thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non‑conforming. Any non‑conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non‑conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Interest Rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.
2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Revolving Loans made and applied in accordance with the terms hereof), through
the exercise of any right of set‑off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents, or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
such Lender would be entitled pursuant to this Agreement, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent, Paying Agent and each Lender of the receipt of such payment and (b) apply
a portion of such payment to purchase participations (which it shall be deemed
to have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that the recovery of such Aggregate Amounts Due
shall be shared by the applicable Lenders in proportion to the Aggregate Amounts
Due to them pursuant to this Agreement; provided, if all or part of such


52    

--------------------------------------------------------------------------------





proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
2.15    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi‑Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than an Excluded
Tax) with respect to this Agreement or any of the other Credit Documents or any
of its obligations hereunder or thereunder or any payments to such Affected
Party (or its applicable lending office) of principal, interest, fees or any
other amount payable hereunder; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC or other insurance or charge or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Affected Party; or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting such Affected Party (or its applicable lending office) or its
obligations hereunder; and the result of any of the foregoing is to increase the
cost to such Affected Party of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Affected Party
(or its applicable lending office) with respect thereto; then, in any such case,
if such Affected Party deems such change to be material, Company shall promptly
pay to such Affected Party, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Affected Party in its sole discretion shall determine) as may be necessary to
compensate such Affected Party for any such increased cost or reduction in
amounts received or receivable hereunder and any reasonable expenses related
thereto. Such Affected Party shall deliver to Company (with a copy to
Administrative Agent and Paying Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Affected Party under this Section 2.15(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.


53    

--------------------------------------------------------------------------------





(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Third
Amendment Effective Date, has or would have the effect of reducing the rate of
return on the capital of such Affected Party or any company controlling such
Affected Party as a consequence of, or with reference to, such Affected Party’s
Loans or Revolving Commitments, or participations therein or other obligations
hereunder with respect to the Loans to a level below that which such Affected
Party or such controlling company could have achieved but for such adoption,
effectiveness, phase‑in, applicability, change or compliance (taking into
consideration the policies of such Affected Party or such controlling company
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by Company from such Affected Party of the statement
referred to in the next sentence, Company shall pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party or such
controlling company on an after‑tax basis for such reduction. Such Affected
Party shall deliver to Company (with a copy to Administrative Agent and Paying
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Affected Party under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, subsections
(i) and (ii) of this Section 2.15 shall apply, without limitation, to all
requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any Governmental Authority (x) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended to the date hereof and from time to time hereafter, and
any successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party’s right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than thirty (30) days prior
to the date that such Affected Party notifies Company of the matters giving rise
to such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor.
Notwithstanding anything to the contrary in this Section 2.15, with respect to
any Affected Party that is not a bank or a broker-dealer, the Company shall not
be required to pay any increased costs under this Section 2.15 if the payment of
such increased cost would cause the Company’s all-in cost of borrowing
hereunder, for the applicable period to be in excess of the LIBO Rate plus 10%.


54    

--------------------------------------------------------------------------------





2.16    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. Subject to Section 2.16(b), all sums
payable by Company hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to an Affected Party under any of the Credit
Documents: (i) Company shall notify Paying Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it; (ii)
Company or the Paying Agent shall make such deduction or withholding and pay any
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Paying Agent or such Affected Party, as the case may be) on behalf of and in the
name of Paying Agent or such Affected Party; (iii) if such Tax is an Indemnified
Tax, the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment (and any
withholdings imposed on additional amounts payable under this paragraph), such
Affected Party receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, Company shall deliver to Paying Agent evidence satisfactory to the other
Affected Parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority.
(c)    Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
additional amounts required to be paid by Company pursuant to Section 2.16(b),
payable or paid by such Affected Party or required to be withheld or deducted
from a payment to such Affected Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Company
by an Affected Party (with a copy to the Paying Agent), or by the Paying Agent
on its own behalf or on behalf of an Affected Party, shall be conclusive absent
manifest error.
(d)    Evidence of Exemption From U.S. Withholding Tax.
(i)    Each Lender that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non‑US Lender”) shall, to the extent it is legally entitled to do
so, deliver to Paying Agent for transmission to Company, on or prior to the
Original Closing Date (in the case of


55    

--------------------------------------------------------------------------------





each Lender listed on the signature pages of the Original Credit Agreement on
the Original Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Paying Agent (each in the reasonable exercise of its discretion), (A)
two original copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E or W‑8ECI
or W-8IMY (with appropriate attachments) (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject to, or is eligible for a reduction in
the rate of, deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents, or (B) if such Lender is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver Internal Revenue Service Form W-8IMY or W‑8ECI pursuant
to clause (A) above and is relying on the so called “portfolio interest
exception”, a Certificate Regarding Non‑Bank Status together with two original
copies of Internal Revenue Service Form W‑8BEN or W-8BEN-E (or any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Lender is not subject, or is eligible for a
reduction in the rate of, to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 2.16(d)(i) or Section 2.16(d)(ii)
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, certificates or other evidence, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Paying Agent for transmission to Company two new original copies of Internal
Revenue Service Form W‑8BEN, W-8BEN-E, W‑8IMY, or W‑8ECI, or, if relying on the
“portfolio interest exception”, a Certificate Regarding Non‑Bank Status and two
original copies of Internal Revenue Service Form W‑8BEN or W-8BEN-E (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Paying Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company shall not be required to pay any additional amount in respect
of U.S. Federal withholding taxes to any Non‑US Lender under Section
2.16(b)(iii) if such Lender shall have failed (1) to deliver any forms,
certificates or other evidence referred to in this Section 2.16(d)(i) or Section
2.16(d)(ii), or (2) to notify Paying Agent and Company of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first
sentence of this Section 2.16(d)(i) and Section 2.16(d)(ii) on the Original
Closing Date or on the date of the Assignment Agreement pursuant to which it
became a Lender, as applicable, nothing in this last sentence of Section
2.16(d)(i) shall relieve Company of its obligation to pay any additional amounts


56    

--------------------------------------------------------------------------------





pursuant to this Section 2.16 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.
(ii)    Any Lender that is a U.S. Person shall deliver to Company and the Paying
Agent on or prior to the Original Closing Date or the date on which such Lender
becomes a Lender under this Agreement pursuant to an Assignment Agreement (and
from time to time thereafter upon the reasonable request of Company or the
Paying Agent), executed originals of IRS Form W-9 certifying that such Lender is
a U.S. Person and exempt from U.S. federal backup withholding tax.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Company and the Paying Agent at the time or times
reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Company or the Paying Agent as may be necessary for Company and the
Paying Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(d)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
2.17    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Revolving Loans becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.16, it will, to
the extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts to (a) make,
issue, fund or maintain its Credit Extensions through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the additional amounts which would otherwise be required to
be paid to such Lender pursuant to 2.16 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Revolving Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments or Revolving
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.17 unless
Company agrees to pay all reasonable and incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.17 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error.


57    

--------------------------------------------------------------------------------





2.18    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Revolving Loan (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero,
(i) any voluntary prepayment of the Revolving Loans shall be applied to the
Revolving Loans of other Lenders as if such Defaulting Lender had no Revolving
Loans outstanding and the Revolving Exposure of such Defaulting Lender were
zero, and (ii) any mandatory prepayment of the Revolving Loans shall be applied
to the Revolving Loans of other Lenders (but not to the Revolving Loans of such
Defaulting Lender) as if such Defaulting Lender had funded all Defaulted Loans
of such Defaulting Lender, it being understood and agreed that Company shall be
entitled to retain any portion of any mandatory prepayment of the Revolving
Loans that is not paid to such Defaulting Lender solely as a result of the
operation of the provisions of this clause (b); (c) such Defaulting Lender’s
Revolving Commitment and outstanding Revolving Loans shall be excluded for
purposes of calculating any Revolving Commitment fee payable to Lenders in
respect of any day during any Default Period with respect to such Defaulting
Lender, and such Defaulting Lender shall not be entitled to receive any
Revolving Commitment fee pursuant to Section 2.7 with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; and (d) the Total Utilization of Revolving Commitments,
as at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Loans of such Defaulting Lender. No Revolving
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.18, performance by Company of
its obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.18. The rights and remedies against a Defaulting Lender under this
Section 2.18 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default or violation of Section 8.5(c).
2.19    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.16, (ii) the circumstances which
entitle such Lender to receive such payments shall remain in effect, and (iii)
such Lender shall fail to withdraw such notice within five (5) Business Days
after Company’s request for such withdrawal; or (b) (i) any Lender shall become
a Defaulting Lender, (ii) the Default Period for such Defaulting Lender shall
remain in effect, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five (5)
Business Days after Company’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.5(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”) whose consent is required shall not have been obtained;
or (d) (i) any


58    

--------------------------------------------------------------------------------





Lender fails to be a creditworthy entity (in terms of its remaining funding
obligations under this Agreement and taking into account any guaranty or other
credit support of such Lender’s funding obligations under this Agreement) by
March 1, 2014 (a “Non‑Creditworthy Lender”) and (ii) no Default or Event of
Default shall then exist; then, with respect to each such Increased‑Cost Lender,
Defaulting Lender, Non‑Consenting Lender or Non-Creditworthy Lender (the
“Terminated Lender”), Company may, by giving written notice to any Terminated
Lender of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender and, if applicable, each other such Lender hereby irrevocably
agrees) to assign its outstanding Revolving Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees identified by Company (each a
“Replacement Lender”) in accordance with the provisions of Section 9.6;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to the Terminated Lender and, if applicable, such other Lenders, an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Revolving Loans of the Terminated Lender and, if applicable,
such other Lenders, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender and, if applicable, such other
Lenders, pursuant to Section 2.7; (2) on the date of such assignment, Company
shall pay any amounts payable to such Terminated Lender and, if applicable, such
other Lenders pursuant to Section 2.16 and any other amounts due to such
Terminated Lender and, if applicable, such other Lenders; and (3) in the event
such Terminated Lender is an Increased-Cost Lender, such assignment will result
in a reduction in any claims for payments under Section 2.16, as applicable, and
(4) in the event such Terminated Lender is a Non‑Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non‑Consenting Lender. Upon the
prepayment of all amounts owing to any Terminated Lender and, if applicable,
such other Lenders and the termination of such Terminated Lender’s Revolving
Commitments and, if applicable, the Revolving Commitments of such other Lenders,
such Terminated Lender and, if applicable, such other Lenders shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender and, if applicable, such other Lenders to indemnification
hereunder shall survive as to such Terminated Lender and such other Lenders.
2.20    The Paying Agent.
(a)    The Lenders hereby appoint Deutsche Bank Trust Company Americas as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 2.12 shall be made by the Paying Agent based on the
Monthly Servicing Report.
(b)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;


59    

--------------------------------------------------------------------------------





(ii)    give the Administrative Agent and each Lender notice of any default by
the Company in the making of any payment required to be made with respect to the
Obligations of which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(c)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company.
(d)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.
(e)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(f)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of Requisite Lenders or
the Administrative Agent, or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction, no longer
subject to appeal or review.
(g)    The Paying Agent shall not be charged with knowledge of any Default or
Event of Default unless an authorized officer of the Paying Agent obtains actual
knowledge of such event or the Paying Agent receives written notice of such
event from the Company, the Servicer, any Secured Party or any Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent shall not constitute notice or actual or
constructive knowledge of any Default or Event of Default contained therein.
(h)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise


60    

--------------------------------------------------------------------------------





of any of its rights or powers, if there shall be reasonable grounds for
believing that the repayment of such funds or adequate indemnity against such
risk or liability shall not be reasonably assured to it, and none of the
provisions contained in this Agreement shall in any event require the Paying
Agent to perform, or be responsible for the manner of performance of, any of the
obligations of the Company under this Agreement.
(i)    The Paying Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate of an Authorized Officer, any
Monthly Servicing Report, certificate of auditors or any other certificate,
statement, instrument, opinion, report, notice, request, consent, order,
appraisal, bond or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties.
(j)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such counsel, selected with due care, shall be full and
complete authorization and protection in respect of any action taken, omitted or
suffered by the Paying Agent in good faith and in accordance therewith.
(k)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent, any
Lender or any Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, such Lender or such
Agent shall have offered to the Paying Agent security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby.
(l)    Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by a Lender or the Administrative Agent; provided,
that if the payment within a reasonable time to the Paying Agent of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation shall be, in the opinion of the Paying Agent, not reasonably
assured by the Company, the Paying Agent may require reasonable indemnity
against such cost, expense or liability as a condition to so proceeding. The
reasonable expense of every such examination shall be paid by the Company or, if
paid by the Paying Agent, shall be reimbursed by the Company to the extent of
funds available therefor pursuant to Section 2.12.
(m)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Lender or
any other Person.
(n)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the


61    

--------------------------------------------------------------------------------





execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.
(o)    The Paying Agent does not assume and shall have no responsibility for,
and makes no representation as to, monitoring the value of any Collateral.
(p)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall be entitled
to rely on the instructions of the Administrative Agent. The Paying Agent may
rely upon the validity of documents delivered to it, without investigation as to
their authenticity or legal effectiveness, and the parties to this Agreement
will hold the Paying Agent harmless from any claims that may arise or be
asserted against the Paying Agent because of the invalidity of any such
documents or their failure to fulfill their intended purpose.
(q)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(r)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and Company shall have accepted
appointment by the Lenders as Paying Agent, pursuant hereto and shall have
agreed to be bound by the terms of this Agreement; or (ii) be removed at any
time by written demand, of the Requisite Lenders, delivered to the Paying Agent,
the Company and the Servicer. In the event of such termination or removal, the
Lenders with the consent of the Company shall appoint a successor paying. If,
however, a successor paying agent is not appointed by the Lenders within ninety
(90) days after the giving of notice of resignation, the Paying Agent may
petition a court of competent jurisdiction for the appointment of a successor
Paying Agent.
(s)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and


62    

--------------------------------------------------------------------------------





such successor Paying Agent, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties, and obligations of its
predecessor as Paying Agent under this Agreement, with like effect as if
originally named as Paying Agent. The predecessor Paying Agent shall upon
payment of its fees and expenses deliver to the successor Paying Agent all
documents and statements and monies held by it under this Agreement; and the
Company and the predecessor Paying Agent shall execute and deliver such
instruments and do such other things as may reasonably be requested for fully
and certainly vesting and confirming in the successor Paying Agent all such
rights, powers, duties, and obligations.
(t)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent incurred in connection with the
succession of any successor Paying Agent including in transferring any funds in
its possession to the successor Paying Agent.
(u)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Controlled Accounts or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(v)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from any of the parties hereto pursuant
to this Agreement which, in the reasonable opinion of the Paying Agent, are in
conflict with any of the provisions of this Agreement, the Paying Agent shall be
entitled (without incurring any liability therefor to the Company or any other
Person) to (i) consult with outside counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(w)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(x)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Paying Agent shall not be responsible for any misconduct or negligence on the
part of or for the supervision of any agent or attorney appointed with due care
by it hereunder.
(y)    The Lenders hereby authorize and direct the Paying Agent, Collateral
Agent and the Custodian, as applicable, to execute and deliver the Credit
Document Amendments.
2.21    Duties of Paying Agent.


63    

--------------------------------------------------------------------------------





(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the beginning Eligible Portfolio Outstanding Principal Balance
set forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer pursuant to Section 4.3 of the Custodial Agreement as the number of
Pledged Receivables for which the Custodian holds a Receivables File pursuant to
the Custodial Agreement and identify any discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the
Collection Account and identify any discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to Section
2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;
(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate the Revolving Availability based on the Borrowing Base set
forth in such Borrowing Base Report and the Total Utilization of Revolving
Commitments set forth in the Paying Agent’s records and identify any
discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to Section
3.3(a)(i), (A) confirm that the Revolving Loans requested in the related Funding
Request are not greater than the Revolving Availability and (B) confirm that,
after giving effect to such Revolving Loans, the Total Utilization of Revolving
Loans will not exceed the Revolving Commitment; and
(ix)    notify the Lenders of the results of such review.


64    

--------------------------------------------------------------------------------





(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(e), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Revolving Loans during the period
covered by the Monthly Servicing Report set forth therein with the Borrowing
Base Reports delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B)
during such period and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account
and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Revolving Lenders set forth therein to the amounts set forth in
the related invoices received by Paying Agent and identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;
(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Revolving Availability based on the Borrowing Base set
forth therein and the Total Utilization of Revolving Commitments set forth in
the Paying Agent’s records and identify any discrepancies; and
(xi)    notify the Lenders of the results of such review.


65    

--------------------------------------------------------------------------------





(c)    The Paying Agent shall maintain the List of Direct Competitors described
in clause (a) of the definition of “Direct Competitor”, and upon receipt of any
update to such list as described in such definition, the Paying Agent shall
promptly notify the Administrative Agent and each Lender of such update (and
thereafter the Paying Agent shall maintain the List of Direct Competitors as so
updated).
(d)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Sections 2.21(a) and (b) is to compare
or confirm information in the Borrowing Base Report or Monthly Servicing Report,
as applicable, in accordance with Section 2.21 based on the information
indicated therein received by Paying Agent from Company, the Servicer or the
Custodian, as the case may be. Paying Agent’s sole responsibility with respect
to the obligations set forth in Section 2.21(c) is to maintain and provide
notice of updates to the list described therein as required by the terms of such
Section.
2.22    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.
(b)    In addition to Section 2.22(a), the Collateral Agent shall be entitled to
the following additional protections:
(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof, (B)
to see to any insurance, or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral;
(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;
(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document or Credit
Document Amendment (A) if such action would, in the reasonable opinion of the
Collateral Agent, in good faith (which may be based on the advice or opinion of
counsel), be contrary to applicable law, this Agreement or any other Credit
Document or Credit Document Amendment, (B) if such action is not provided for in
this Agreement or any other Credit Document or Credit


66    

--------------------------------------------------------------------------------





Document Amendment, (C) if, in connection with the taking of any such action
hereunder, under any other Credit Document or Credit Document Amendment that
would constitute an exercise of remedies, it shall not first be indemnified to
its satisfaction by the Administrative Agent and/or the Lenders against any and
all risk of nonpayment, liability and expense that may be incurred by it, its
agents or its counsel by reason of taking or continuing to take any such action,
or (D) if the Collateral Agent would be required to make payments on behalf of
the Lenders pursuant to its obligations as Collateral Agent hereunder, it does
not first receive from the Lenders sufficient funds for such payment;
(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document or Credit Document Amendment if taking such action
(A) would subject the Collateral Agent to a tax in any jurisdiction where it is
not then subject to a tax, or (B) would require the Collateral Agent to qualify
to do business in any jurisdiction where it is not then so qualified;
(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct.
2.23    Intention of Parties. It is the intention of the parties that the
Revolving Loans be characterized as indebtedness for federal income tax
purposes. The terms of the Revolving Loans shall be interpreted to further this
intention and neither the Lenders nor Company will take an inconsistent position
on any federal, state or local tax return.
SECTION 3.    CONDITIONS PRECEDENT
3.1    Conditions Precedent to Effectiveness of the Existing Credit Agreement.
The Existing Credit Agreement became effective on the Second Amendment Date
subject to the satisfaction of the conditions precedent set forth in Section 3.2
of the Existing Credit Agreement.
3.2    Conditions Precedent to Effectiveness of the Third Amended and Restated
Credit Agreement. The amendment and restatement of the Existing Credit Agreement
provided for hereby shall become effective on the Third Amendment Effective Date
when:
(a)    Credit Document Amendments. The Administrative Agent, the Paying Agent
and the Collateral Agent shall have each received copies of this Agreement,
Amendment No. 1 to the Asset Purchase Agreement, Amendment No. 1 to the
Undertakings Agreement, Amendment No.


67    

--------------------------------------------------------------------------------





1 to the Servicing Agreement (collectively, the “Credit Document Amendments”),
originally executed and delivered by each applicable Person;
(b)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(c)    No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(d)    No Default or Event of Default. No Default, Event of Default or Servicer
Default shall have occurred and be continuing.
(e)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and Credit Document Amendment and each
other document required to be approved by the Administrative Agent, Requisite
Lenders or Lenders, as applicable on the Third Amendment Effective Date.
3.3    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Revolving
Loan on any Credit Date is subject to the satisfaction, or waiver in accordance
with Section 9.5, of the following conditions precedent:
(i)    Administrative Agent, Paying Agent and Custodian shall have received a
fully executed and delivered Funding Notice together with a Borrowing Base
Certificate, evidencing sufficient Revolving Availability with respect to the
requested Revolving Loans, and a Borrowing Base Report;
(ii)    both before and after making any Revolving Loans requested on such
Credit Date, the Total Utilization of Revolving Commitments shall not exceed the
Borrowing Base;


68    

--------------------------------------------------------------------------------





(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects, or true
and correct in all respects, as the case may be on and as of such earlier date,
provided, that the representations and warranties in any Original Borrowing Base
Certificate shall be excluded from the certification in this Section 3.3(a)(iii)
to the extent a Replacement Borrowing Base Certificate has been delivered in
substitute thereof in accordance with Section 2.1(c)(ii);
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;
(v)    the Administrative Agent and Paying Agent shall have received the
Borrowing Base Report for the Business Day prior to the Credit Date which shall
be delivered on a pro forma basis for the first Credit Date hereunder;
(vi)    as of such Credit Date, no Key Person Event shall have occurred; and
(vii)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, all original or
authoritative copies of all agreements related to each Receivable, including all
applicable Receivable Agreements (including any counterparts) that are, on such
Credit Date, being transferred and delivered to Company pursuant to the Asset
Purchase Agreement, and the Collateral Agent has received a Collateral Receipt
and Exception Report from the Custodian, which Collateral Receipt and Exception
Report is acceptable to the Collateral Agent in its Permitted Discretion.
Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the Permitted Discretion of such Agent or Requisite
Lenders such request is warranted under the circumstances.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent and Paying Agent. In lieu of
delivering a Notice, Company may give Administrative Agent and Paying Agent
telephonic notice by the required time of any proposed borrowing or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice to
Administrative


69    

--------------------------------------------------------------------------------





Agent and Paying Agent before the applicable date of borrowing. None of the
Administrative Agent, Paying Agent or any Lender shall incur any liability to
Company in acting upon any telephonic notice referred to above that
Administrative Agent or Paying Agent, as applicable, believes in good faith to
have been given by a duly Authorized Officer or other person authorized on
behalf of Company or for otherwise acting in good faith.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender that each and every of its representations and warranties
contained in the Existing Credit Agreement was true and correct as of the
Original Closing Date and each Credit Date prior to the Third Amendment
Effective Date (excluding any representation and warranty contained in Section
4.7 breached by Company as a result of the breach by Holdings of a
representation and warranty contained in Part 1 of Schedule A to the Asset
Purchase Agreement if Holdings shall have (or will, if requested in accordance
with Section 3.01(b) of the Asset Purchase Agreement) satisfied its obligations
in respect of such breach under Section 3.01(b) of the Asset Purchase
Agreement), and on the Amendment Effective Date, each Credit Date after the
Third Amendment Effective Date and on each Transfer Date, that the following
statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of its jurisdiction of organization or formation as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not reasonably be expected to result in a Material Adverse
Effect. Company does not operate or do business under any assumed, trade or
fictitious name. Company has no Subsidiaries.
4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.


70    

--------------------------------------------------------------------------------





4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Permitted Liens); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Company, except for
such approvals or consents which have been obtained.
4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Original Closing Date other than (a)
those that have already been obtained and are in full force and effect, or (b)
any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.
4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria (other than any
Receivable identified as an Eligible Receivable in any Original Borrowing Base
Certificate to the extent a Replacement Borrowing Base Certificate has been
delivered in substitute thereof in accordance with Section 2.1(c)(ii)).
4.8    Historical Financial Statements. The Historical Financial Statements and
any financial statements delivered to the Agents and the Lenders pursuant
Section 5.1(b) or (c) after the Second Amendment Effective Date were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year‑end adjustments.
4.9    Financial Plan. On and as of the Second Amendment Effective Date, the
projections set forth in the Financial Plan delivered prior to the Second
Amendment Effective Date are based on good faith estimates and assumptions made
by the management of Holdings; provided, the projections are not to be viewed as
facts and that actual results during the period or periods covered


71    

--------------------------------------------------------------------------------





by the projections may differ from such projections and that the differences may
be material; provided further, as of the Second Amendment Effective Date, the
management of Holdings believed that the projections were reasonable and
attainable.
4.10    No Material Adverse Effect. Since December 31, 2013, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.11    Adverse Proceedings, etc. There are no Adverse Proceedings (other than
counter claims relating to ordinary course collection actions by or on behalf of
Company) pending against Company that challenges Company’s right or power to
enter into or perform any of its obligations under the Credit Documents to which
it is a party or that individually or in the aggregate are material to Company. 
Company is not (a) in violation of any applicable laws in any material respect,
or (b) subject to or in default with respect to any judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other Governmental Authority.
4.12    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.13    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens, other than Permitted Liens.
All Liens purported to be created in any Collateral pursuant to any Collateral
Document in favor of Collateral Agent are First Priority Liens.
4.14    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.
4.15    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.
4.16    Material Contracts. Company is not a party to any Material Contracts.


72    

--------------------------------------------------------------------------------





4.17    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
4.18    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Company is
not a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.
4.19    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the
Revolving Loans made to Company will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
4.20    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.
4.21    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby.
4.22    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.
4.23    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property.
4.24    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Lender complete and correct copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the Original Closing Date, and (ii)
copies of any material amendment,


73    

--------------------------------------------------------------------------------





restatement, supplement or other modification to or waiver of each Related
Agreement entered into after the Original Closing Date.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.25    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
4.26    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Revolving Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended to the date hereof and from time to time
hereafter, and any successor statute.


74    

--------------------------------------------------------------------------------





4.27    Remittance of Collections. Company represents and warrants that each
remittance of Collections by it hereunder to any Agent or any Lender hereunder
will have been (a) in payment of a debt incurred by Company in the ordinary
course of business or financial affairs of Company and (b) made in the ordinary
course of business or financial affairs.
SECTION 5.    AFFIRMATIVE COVENANTS
Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:
(a)    [Reserved].
(b)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;
(c)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing (which report shall be unqualified),
and shall state that such consolidated financial statements fairly present, in
all material respects, the consolidated financial position of Holdings as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) and (iii) the balance sheets of Company as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Company for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Financial Officer
Certification with respect thereto;
(d)    Compliance Certificates. Together with each delivery of financial
statements of each of Holdings and Company pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;


75    

--------------------------------------------------------------------------------





(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of (i) Holdings and (ii) Company delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent and Paying Agent. Each
Borrowing Base Certificate delivered to Administrative Agent and Paying Agent
shall bear a signed statement by an Authorized Officer certifying the accuracy
and completeness in all material respects of all information included therein.
The execution and delivery of a Borrowing Base Certificate (other than any
Original Borrowing Base Certificate to the extent a Replacement Borrowing Base
Certificate has been delivered in substitute thereof in accordance with Section
2.1(c)(ii)) shall in each instance constitute a representation and warranty by
Company to Administrative Agent and Paying Agent that each Receivable included
therein as an “Eligible Receivable” is, in fact, an Eligible Receivable. In the
event any request for a Revolving Loan, or a Borrowing Base Certificate or other
information required by this Section 5.1(f) is delivered to Administrative Agent
and Paying Agent by Company electronically or otherwise without signature, such
request, or such Borrowing Base Certificate or other information shall, upon
such delivery, be deemed to be signed and certified on behalf of Company by an
Authorized Officer and constitute a representation to Administrative Agent and
Paying Agent as to the authenticity thereof. The Administrative Agent shall have
the right to review and adjust any such calculation of the Borrowing Base to
reflect exclusions from Eligible Receivables or such other matters as are
necessary to determine the Borrowing Base, but in each case only to the extent
the Administrative Agent is expressly provided such discretion by this
Agreement.
(ii)    On each Monthly Reporting Date, (A) the Monthly Servicing Report to
Administrative Agent and Paying Agent on the terms and conditions set forth in
the Servicing Agreement, and (B) the Master Record to the Paying Agent.
Notwithstanding any other provision of the Credit Documents, no Lender or Agent
(other than the Paying Agent) shall have a right to receive the Master Record.
(g)    Legal Update. Together with each delivery of a Compliance Certificate
pursuant to Section 5.1(d) and otherwise promptly upon any Authorized Officer’s
knowledge thereof, written notice of the occurrence of any material legal
developments reasonably expected


76    

--------------------------------------------------------------------------------





to have a significant adverse impact on Holdings’ commercial loan program (or,
if there are no such material legal developments since the last update provided
by Company pursuant to this Section 5.1(g), a written confirmation that there
are no such legal developments since such last update);
(h)    Notice of Default. Promptly upon an Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or
Company or taken any other action with respect to any event or condition set
forth in Section 7.1(b); or (iii) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Holdings
or Company, as applicable, has taken, is taking and proposes to take with
respect thereto;
(i)    Notice of Litigation. Promptly upon an Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding not previously disclosed in writing
by Company to Lenders or any material development in any such Adverse Proceeding
(including any adverse ruling or significant adverse development in any Adverse
Proceeding) that would be reasonably expected to have a significant adverse
impact on Company or Holdings or any Subsidiary thereof, written notice thereof
together with such other information as may be reasonably available to Company
or Holdings to enable Lenders and their counsel to evaluate such matters;
(j)    ERISA. (i) Promptly upon an Authorized Officer of Company becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each affected
Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any affected Employee Benefit Plan
of Holdings or any of its Subsidiaries thereof, or, with respect to any affected
Pension Plan or affected Multiemployer Plan, any of their respective ERISA
Affiliates (with respect to an affected Multiemployer Plan, to the extent that
Holdings or the Subsidiary or ERISA Affiliate, as applicable, has rights to
access such documents, reports or filings), as any Agent or Lender shall
reasonably request;
(k)    [Reserved].
(l)    Notice of Change in Board of Directors. Subject to Section 6.20, with
reasonable promptness, and in any event within five (5) Business Days, written
notice to each Agent and Lender of any change in the board of directors (or
similar governing body) of Company;


77    

--------------------------------------------------------------------------------





(m)    Information Regarding Collateral. Prior written notice to Collateral
Agent of any change (i) in Company’s corporate name, (ii) in Company’s identity,
corporate structure or jurisdiction of organization, or (iii) in Company’s
Federal Taxpayer Identification Number. Company agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Collateral Documents;
(n)    Public Reporting. After the consummation of the Initial Public Equity
Offering, the obligations in Sections 5.1(b) and (c) in respect of Holdings’
financial statements may be satisfied by furnishing, at the option of Holdings,
the applicable financial statements as described above or Holdings’ Annual
Report on Form 10-K or Holdings’ Quarterly Report on Form 10-Q, as filed with
the SEC, as applicable;
(o)    Other Information.
(i)    [reserved];
(ii)    not later than Friday of each week (or if such day is not a Business
Day, the immediately preceding Business Day) in which a Borrowing Base Report
has not otherwise been delivered hereunder, a Borrowing Base Report; and
(iii)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise


78    

--------------------------------------------------------------------------------





or property taxes, charges or similar levies (including, without limitation,
mortgage recording taxes, transfer taxes and similar fees) imposed by any
Governmental Authority that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any Credit Document.
5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Original Closing Date satisfies the requirements
set forth in this Section 5.4.
5.5    Inspections; Compliance Audits; Regulatory Review.
(a)    Company will permit or cause to be permitted, as applicable, any
authorized representatives designated by any Agent or any Lender to visit and
inspect any of the properties of Company or Holdings, at any time, and from time
to time upon reasonable advance notice and during normal working hours, to (i)
inspect, copy and take extracts from its financial and accounting records, and
to discuss its affairs, finances and accounts with any Person, including,
without limitation, employees of Company or Holdings and independent public
accountants and (ii) verify the compliance by Company or Holdings with the
Credit Agreement, the other Credit Documents and/or the Underwriting Policies,
as applicable. Company agrees to pay Agents’ then customary charge for field
examinations and audits and the preparation of reports thereof performed or
prepared (A) at any time during the existence of a Default or an Event of
Default and (B) otherwise up to one (1) time in any calendar year, provided
Company shall not be obligated to pay more than $25,000 in the aggregate during
any twelve-month period in connection with any examination or audit described in
this Section 5.5(a)(ii)(B). If any Agent engages any independent certified
public accountants or other third-party provider to prepare any such report,
such Agent shall make such report available to any Lender, upon request,
provided, that delivery of any such report may be conditioned on prior receipt
by such independent certified public accountants or other third party provider
of the acknowledgements and agreements that such independent certified public
accountants or third party provider customarily requires of recipients of
reports of that kind.
(b)    At any time during the existence of an Event of Default and otherwise one
(1) time in any calendar quarter, the Administrative Agent or its designee, may,
at Company’s expense, perform a compliance review (a “Compliance Review”) with
five (5) Business Days’ prior written notice to verify the compliance by Company
and Holdings with Requirements of Law related to the Pledged Receivables and to
review the materials prepared in accordance with Section 5.5(d). Company shall,
and shall cause Holdings to, cooperate with all reasonable requests and provide
the Administrative Agent with all necessary assistance and information in
connection with


79    

--------------------------------------------------------------------------------





each such Compliance Review. In connection with any such Compliance Review,
Company will permit any authorized representatives designated by the
Administrative Agent to review Company’s form of Receivable Agreements,
Underwriting Policies, information processes and controls, compliance practices
and procedures and marketing materials (“Materials”). Such authorized
representatives may make written recommendations regarding Company’s compliance
with applicable Requirements of Law, and Company shall consult in good faith
with the Administrative Agent regarding such recommendations. In connection with
any Compliance Review pursuant to this Section 5.5(b), the Administrative Agent
agrees to use a single regulatory counsel.
(c)    In connection with any inspection pursuant to Section 5.5(a) or a
Compliance Review, the Administrative Agent or its designee may contact a
Receivables Obligor as reasonably necessary to perform such inspection or
Compliance Review, as the case may be, provided, however, that such contact
shall be made in the name of, and in cooperation with, Holdings and Company,
unless Holdings (i) has failed to so cooperate for at least ten (10) Business
Days after receiving a written request from the Administrative Agent requesting
such cooperation, or (ii) is no longer the “Servicer” under the Servicing
Agreement.
5.6    Lenders Meetings. Company shall, and shall cause Holdings to, upon the
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.
5.7    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.8    Separateness. Company shall at all times comply with Section 5(d),
Section 7, Sections 9(e) and (f), Section 10, Section 28, Section 30 and Section
31 (or any successor sections) of the Limited Liability Company Agreement, and
shall not violate or cause to be violated the assumptions made with respect to
Company in any opinion letter pertaining to substantive consolidation delivered
to Lenders in connection with the Credit Documents.
5.9    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 9.21. In furtherance and not in
limitation of the foregoing, Company shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.
5.10    Communication with Accountants. Company authorizes Administrative Agent
to communicate directly with Company’s independent certified public accountants
and authorizes and shall instruct such accountants to communicate directly with
Administrative Agent and authorizes such accountants to (and, upon
Administrative Agent’s request therefor (at the request of any Agent),


80    

--------------------------------------------------------------------------------





shall request that such accountants) communicate to Administrative Agent
information relating to Company with respect to the business, results of
operations and financial condition of Company (including the delivery of audit
drafts and letters to management), provided that advance notice of such
communication is given to Company, and Company is given a reasonable opportunity
to cause an officer to be present during any such communication. Company agrees
that the Administrative Agent may communicate with Company’s independent
certified public accountants pursuant to this Section 5.10 (a) at any time (i)
during the existence of a Default or an Event of Default, (ii) upon any event or
circumstance which has a Material Adverse Effect or (iii) upon any material
change (as determined by the Administrative Agent in its Permitted Discretion)
in Holdings’ or Company’s accounting principles and policies and (b) otherwise,
up to two (2) times in any calendar year. The failure of Company to be present
during such communication after given such reasonable opportunity shall in no
way impair the rights of the Administrative Agent under this Section 5.10.
5.11    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate, and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents, and the Lenders.
SECTION 6.    NEGATIVE COVENANTS
Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.
6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Permitted Liens.
6.3    Equitable Lien. If Company shall create or assume any Lien upon any of
its properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens, it shall make or cause to be made effective provisions whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by Requisite Lenders to the creation or assumption of any
such Lien not otherwise permitted hereby.


81    

--------------------------------------------------------------------------------





6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.
6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company in accordance with Section 2.12(a)(ix).
6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.
6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, or acquire by purchase or otherwise (other than acquisitions of
Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, provided that, notwithstanding
the foregoing, (a) Permitted Asset Sales of Term Receivables and LOC Receivables
(other than Co-Existence LOC Receivables) may occur so long as no Event of
Default pursuant to Section 7.1(a), 7.1(g), 7.1(h) or 7.1(p) has occurred and is
continuing, (b) Permitted Asset Sales of Co-Existence LOC Receivables may occur
(i) so long as no Event of Default has occurred and is continuing, and (ii) from
and after the occurrence of any Event of Default so long as such Event of
Default has been continuing for more than thirty (30) days, and (c)
notwithstanding the limitations set forth in the foregoing clauses (a) and (b),
Permitted Asset Sales under clause (d) of the definition thereof shall be
permitted at all times subject to receipt of the consent required therein.
6.9    Sales and Lease‑Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.


82    

--------------------------------------------------------------------------------





6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings
or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.
6.11    Conduct of Business. From and after the Original Closing Date, Company
shall not engage in any business other than the businesses engaged in by Company
on the Original Closing Date.
6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.
6.13    Servicer; Backup Servicer; Custodian.
(a)    Company shall use its commercially reasonable efforts to cause Servicer,
the Backup Servicer and the Custodian to comply at all times with the applicable
terms of the Servicing Agreement, the Backup Servicing Agreement and the
Custodial Agreement. The Company may not (i) terminate, remove, replace
Servicer, Backup Servicer or the Custodian or (ii) subcontract out any portion
of the servicing or permit third party servicing other than the Backup Servicer,
except, in each case, with the consent of the Requisite Lenders in their
Permitted Discretion. The Administrative Agent may not terminate, remove, or
replace the Servicer except in accordance with the Servicing Agreement. The
Administrative Agent may not terminate, remove, or replace the Backup Servicer
or the Custodian except with the prior consent of Company (such consent not to
be unreasonably withheld); provided, however, that the Administrative Agent may
terminate and replace the Backup Servicer at any time without the consent of
Company after the occurrence and during the continuance of an Event of Default
or Servicer Default.
(b)    Upon the occurrence of (1) for so long as the DB Credit Facility is in
effect, a “Hot Backup Servicer Event” thereunder and the election by the
Administrative Agent under the DB Credit Facility to transition to “hot” backup
servicing, or (2) after the termination of the DB Credit Facility, a Hot Backup
Servicer Event, the Administrative Agent may instruct the Backup Servicer to
provide “hot” backup servicing under the Backup Servicing Agreement (provided
that, with respect to clause (2) above, if after a Hot Backup Servicer Event to
occur hereunder, a Hot Backup Servicer Event Cure occurs, the Administrative
Agent shall, at the direction of Company, instruct the Backup Servicer to (i)
stop providing hot” backup servicing under the Backup Servicing Agreement and
(ii) again begin providing only “warm” backup servicing under the Backup
Servicing Agreement). Company shall pay all reasonable and customary fees, costs
and expenses of the Backup Servicer.
6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.
6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:


83    

--------------------------------------------------------------------------------





(a)    is provided by a nationally recognized provider of independent directors;
(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;
(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by clause
(b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all


84    

--------------------------------------------------------------------------------





independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy; and
(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.
6.16    Organizational Agreements and Credit Documents. Except as otherwise
expressly permitted by other provisions of this Agreement or any other Credit
Document, Company shall not (a) enter into any contract with any Person other
than the Credit Documents, any Related Agreement to which it is a party, and an
agreement related to the appointment of the Independent Manager and process
agent, in each case, as of the Original Closing Date or any agreement entered
into in connection with a Permitted Asset Sale; (b) amend, restate, supplement
or modify, or permit any amendment, restatement, supplement or modification to,
its Organizational Documents, without obtaining the prior written consent of the
Requisite Lenders to such amendment, restatement, supplement or modification, as
the case may be; (c) agree to any termination, amendment, restatement,
supplement or other modification to, or waiver of, or permit any termination,
amendment, restatement, supplement or other modification to, or waivers of, any
of the provisions of any Credit Document without the prior written consent of
the Requisite Lenders. Company shall not agree to, and shall cause Holdings not
to, amend, restate, supplement or modify in any material respect any Receivables
Program Agreement without providing prior written notice thereof to the
Administrative Agent, each Lender and obtaining the consent thereto of the
Requisite Lenders; provided, however that the Requisite Lenders shall be deemed
to have consented to any such amendment, restatement, supplement or modification
if the Requisite Lenders do not object to such proposed amendment, restatement,
supplement or modification in writing to Company within seven (7) Business Days
of the Administrative Agent’s receipt of written notice of such proposed
amendment, restatement, supplement or modification..
6.17    Changes in Underwriting or Other Policies. Company shall not agree to,
and shall cause Holdings not to, make any change or modification to the
Underwriting Policies without providing prior written notice thereof to the
Administrative Agent and each Lender, (collectively, the “Notice Parties”).
Company shall not agree to, and shall cause Holdings not to, make any


85    

--------------------------------------------------------------------------------





Material Underwriting Policy Change, including any change or modification to the
Underwriting Policies of which the Notice Parties receive written notice that
either the Administrative Agent or the Requisite Lenders, in the exercise of
their respective Permitted Discretion, determines to be a Material Underwriting
Policy Change and notifies Company of such determination within seven (7)
Business Days of their receipt of such notice, without the prior written consent
of the Requisite Lenders (such consent not to be unreasonably withheld,
conditioned or delayed). Company shall not agree to, and shall cause the
Servicer not to, make any change to the Servicer’s methodology for calculating
the unpaid principal balance of Pledged Receivables without the prior written
consent of the Requisite Lenders (such consent not to be unreasonably withheld,
conditioned or delayed).
6.18    Receivable Forms. Company shall not acquire Receivables which are not on
the form of applicable Receivable Agreement attached to the Undertakings
Agreement (or any successor form approved after the Third Amendment Effective
Date in accordance with this Section 6.18). Company shall provide, or cause
Holdings to provide, prior written notice to Administrative Agent of any
proposed change or variation to the form of any Receivable Agreement, including
a reasonably detailed description of the proposed change or variation (a “Notice
of Amendment”). The Administrative Agent shall, within five (5) Business Days of
Administrative Agent’s receipt of a Notice of Amendment, notify Company if the
Administrative Agent, in its Permitted Discretion, has determined that such
proposed change or variation is material (a “Material Change Notice”), and upon
receipt of such Material Change Notice, Company shall not, and shall cause
Holdings not to, make any change or variation set forth in the Notice of
Amendment without the prior written consent of the Requisite Lenders, unless
such change or variation is required by any Requirement of Law. The Requisite
Lenders may reasonably withhold such consent until they have received a
satisfactory opinion of Company’s counsel regarding compliance of such revised
form with any Requirement of Law reasonably expected to be applicable thereto.
If, within five (5) Business Days of Administrative Agent’s receipt of a Notice
of Amendment, the Administrative Agent has not provided a Material Change Notice
to Company or Holdings, Company or Holdings may make the change or variation to
the applicable form of Receivable Agreement proposed in such Notice of
Amendment.
SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. If any one or more of the following events shall
occur.
(a)    Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal of and
premium, if any, on any Revolving Loan whether at stated maturity (including on
the Revolving Commitment Termination Date), by acceleration or otherwise; (ii)
within two (2) Business Days after its due date, any interest on any Revolving
Loan or any fee due hereunder; or (iii) within thirty (30) days after its due
date, any other amount due hereunder; or
(b)    Default in Other Agreements.
(i)    Failure of Holdings or any Subsidiary of Holdings to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than SPV Indebtedness) with a principal amount
in excess of


86    

--------------------------------------------------------------------------------





$1,000,000, in each case beyond the grace period, if any, provided therefor; or
breach or default by Holdings or any Subsidiary of Holdings with respect to any
other material term of (1) one or more items of Indebtedness (other than SPV
Indebtedness) with a principal amount in excess of $1,000,000, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefore,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, such Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be, provided that
any such failure, breach or default, as the case may be, shall constitute an
Event of Default hereunder only after the Administrative Agent shall have
provided written notice to Company that such failure, breach or default
constitutes an Event of Default hereunder; or
(ii)    (A) Failure of any Subsidiary of Holdings (other than Company) to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of SPV Indebtedness with a principal amount in excess of
$1,000,000; or (B) (1) breach or default by any such Subsidiary with respect to
any material term of (x) one or more items of SPV Indebtedness with a principal
amount in excess of $1,000,000, or (y) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of SPV Indebtedness and (2) the
continuation of such breach or default for more than seven (7) Business Days
(or, if such breach or default is subject to any grace period, for more than
seven (7) Business Days beyond such grace period), if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee on behalf of such holder or holders), to cause, such Indebtedness
to become or be declared due and payable (or subject to a compulsory repurchase
or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, provided that any such failure,
breach or default, as the case may be, shall constitute an Event of Default
hereunder only after the Administrative Agent shall have provided written notice
to Company that such failure, breach or default constitutes an Event of Default
hereunder; or
(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.11, Section 5.1(a),
Section 5.1(f), Section 5.1(h), Section 5.2, Section 5.6, Section 5.7 or Section
6, or failure to distribute Collections in accordance with Section 2.12; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Credit Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other statement which is qualified by materiality or “Material Adverse
Effect”, in which case, such representation, warranty, certification or other
statement shall be true and correct in all respects, in each case, as of the
date made or deemed made and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings


87    

--------------------------------------------------------------------------------





becoming aware of such default, or (ii) receipt by Company of notice from any
Agent or Lender of such default; or
(e)    Other Defaults Under Credit Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an Authorized Officer of
Company or Holdings becoming aware of such default, or (ii) receipt by Company
or Holdings of notice from Administrative Agent or any Lender of such default;
or
(f)    Breach of Portfolio Performance Covenants. A breach of any Portfolio
Performance Covenant shall have occurred and the Administrative Agent shall have
provided written notice to the Company that a Default under this Section 7.1(f)
has occurred and is continuing; or
(g)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or
(h)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Holdings shall make any assignment for the benefit of
creditors; or (ii) Company or Holdings shall be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of Company or
Holdings (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 7.1(g); or
(i)    Judgments and Attachments.


88    

--------------------------------------------------------------------------------





(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving in any individual case or in the aggregate at any time an amount in
excess of $1,000,000 (in any case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings (or Holdings
as Servicer) or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or Holdings (involving, with respect to Holdings only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;
(j)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(k)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect during the term hereof or result
in a Lien being imposed on the Collateral; or (ii) Company shall establish or
contribute to any Employee Benefit Plan; or
(l)    Change of Control. A Change of Control shall occur; or
(m)    Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or
(n)    Backup Servicer Default. The Backup Servicing Agreement shall terminate
for any reason and, provided that the Administrative Agent shall have used
commercially reasonable efforts to timely engage a replacement Backup Servicer
following such termination, within ninety (90) days of such termination no
replacement agreement with an alternative backup servicer shall be effective; or
(o)    Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to
pay any Borrowing Base Deficiency within two (2) Business Days after the due
date thereof, or (ii) failure of Holdings to repurchase any Receivable as and
when required under the Asset Purchase Agreement; or
(p)    Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a


89    

--------------------------------------------------------------------------------





court of competent jurisdiction or the enforceability thereof shall be impaired
in any material respect, or the Collateral Agent shall not have or shall cease
to have a valid and perfected Lien in any Collateral purported to be covered by
the Collateral Documents with the priority required by the relevant Collateral
Document (in each case, other than (A) by reason of a release of Collateral in
accordance with the terms hereof or thereof or (B) the satisfaction in full of
the Obligations and any other amount due hereunder or any other Credit Document
in accordance with the terms hereof); or (ii) any of the Credit Documents for
any reason, other than the satisfaction in full of all Obligations and any other
amount due hereunder or any other Credit Document (other than contingent
indemnification obligations for which demand has not been made), shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void by a court of competent jurisdiction or a party
thereto or Holdings, as the case may be, shall repudiate its obligations
thereunder or shall contest the validity or enforceability of any Credit
Document in writing; or
(q)    Breach of Financial Covenants. A breach of any Financial Covenant shall
have occurred; or
(r)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon notice to the Company, terminate the Revolving
Commitments, if any, of each Lender having such Revolving Commitments, (x) upon
notice to the Company, declare the unpaid principal amount of and accrued
interest on the Revolving Loans and all other Obligations immediately due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by Company; (y) direct the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Collateral Documents and (z) take any and all other actions and
exercise any and all other rights and remedies of the Administrative Agent under
the Credit Documents; provided that upon the occurrence of any Event of Default
described in Section 7.1(g) or 7.1(h), the unpaid principal amount of and
accrued interest on the Revolving Loans and all other Obligations shall
immediately become due and payable, and  the Revolving Commitments shall
automatically and immediately terminate, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company.  In addition, pursuant to the Servicing Agreement,
the Administrative Agent may terminate the Servicing Agreement and appoint a
Successor Servicer upon the occurrence of a Servicer Default.
SECTION 8.    AGENTS
8.1    Appointment of Agents. Each Lender hereby authorizes WC 2014-1, LLC to
act as Administrative Agent to the Lenders hereunder and under the other Credit
Documents and each Lender hereby authorizes WC 2014-1, LLC, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Each Lender hereby authorizes Deutsche Bank


90    

--------------------------------------------------------------------------------





Trust Company Americas, to act as the Collateral Agent on its behalf under the
Credit Documents. Each Agent hereby agrees to act upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 8 are solely for the benefit of Agents and Lenders and neither
Company or Holdings shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, each
Agent (other than Administrative Agent) shall act solely as an agent of Lenders
and does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.
8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents. Each such
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. No such Agent shall have, by reason hereof
or any of the other Credit Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any such
Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.
8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Company or
Holdings to any Agent or any Lender in connection with the Credit Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Revolving Loans or as to the existence or possible existence of any Event of
Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, neither the Paying
Agent nor the Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Revolving Loans or the component
amounts thereof.


91    

--------------------------------------------------------------------------------





(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 9.5) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each such Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any such
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 9.5).
8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Revolving Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Holdings or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.
8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.


92    

--------------------------------------------------------------------------------





(b)    Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Original Closing Date.
8.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Company or Holdings, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.
8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require (so long
as no Default or Event of Default has occurred and is continuing) Company’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring


93    

--------------------------------------------------------------------------------





Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.
(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Revolving Lenders; provided that Company and the Lenders may deem
and treat such assigning Administrative Agent as Administrative Agent for all
purposes hereof, unless and until such assigning Administrative Agent provides
written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Credit Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall promptly (i) transfer
to such successor Collateral Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under the Credit Documents, and
(ii) execute and deliver to such successor Collateral Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the appointment of such successor Collateral
Agent and the assignment to such successor Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations hereunder.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent hereunder.


94    

--------------------------------------------------------------------------------





(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Collateral Agent as Collateral Agent for all purposes hereof,
unless and until such assigning Collateral Agent provides written notice to
Company and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Collateral Agent hereunder and under the other Credit Documents.
8.8    Collateral Documents. Each Lender hereby further authorizes Collateral
Agent, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Collateral and the Collateral
Documents. Subject to Section 9.5, without further written consent or
authorization from Lenders, Collateral Agent may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 9.5) have otherwise consented. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company, the Agents
and each Lender hereby agree that (a) no Lender shall have any right
individually to realize upon any of the Collateral, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Collateral Agent, on behalf of Lenders in accordance with the terms hereof and
all powers, rights and remedies under the Collateral Documents may be exercised
solely by Collateral Agent, and (b) in the event of a foreclosure by Collateral
Agent on any of the Collateral pursuant to a public or private sale, Collateral
Agent or any Lender may be the purchaser of any or all of such Collateral at any
such sale and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations or any other amount due hereunder
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale.
SECTION 9.    MISCELLANEOUS
9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent or Administrative Agent shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent, provided, however, that Company may deliver, or cause to be
delivered, the Borrowing Base Certificate, Borrowing Base Report and any
financial statements or reports (including any collateral


95    

--------------------------------------------------------------------------------





performance tests) by electronic mail pursuant to procedures approved by the
Administrative Agent until any Agent or Lender notifies Company that it can no
longer receive such documents using electronic mail. Any Borrowing Base
Certificate, Borrowing Base Report or financial statements or reports sent to an
electronic mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, if available, return electronic mail or other written
acknowledgement), provided, that if such document is sent after 5:00 p.m.
Eastern Standard time, such document shall be deemed to have been sent at the
opening of business on the next Business Day.
9.2    Expenses. Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent of negotiation, preparation, execution and administration
of the Credit Documents, including the Credit Document Amendments and any
consents, waivers or other amendments or modifications to the Credit Documents
and (ii) reasonable and customary fees and expenses of a single counsel to the
Lenders in connection with any consents, amendments, waivers or other
modifications to the Credit Documents, including the Credit Document Amendments;
(b) all the actual, documented out-of-pocket costs and reasonable out-of-pocket
expenses of creating, perfecting and enforcing Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable and documented out-of-pocket fees, expenses and
disbursements of a single counsel for all Agents; (c) subject to the terms of
this Agreement (including any limitations set forth in Section 5.5), all the
Administrative Agent’s actual, reasonable and documented out-of-pocket costs and
reasonable fees, expenses for, and disbursements of any of Administrative
Agent’s, auditors, accountants, consultants or appraisers incurred by
Administrative Agent; (d) subject to the terms of this Agreement, all the
actual, reasonable and documented out-of-pocket costs and expenses (including
the reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (e)
subject in all cases to any express limitations set forth in any Credit
Document, all other actual, reasonable and documented out-of-pocket costs and
expenses incurred by each Agent in connection with the syndication of the
Revolving Loans and Commitments and the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (f) after
the occurrence of a Default or an Event of Default, all documented,
out-of-pocket costs and expenses, including reasonable attorneys’ fees, and
costs of settlement, incurred by any Agent or any Lender in enforcing any
Obligations of or in collecting any payments due from Company or Holdings
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.
9.3    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject


96    

--------------------------------------------------------------------------------





to Indemnitees’ selection of counsel), indemnify, pay and hold harmless, each
Affected Party and each Agent, their Affiliates and their respective officers,
partners, directors, trustees, employees and agents (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii); provided, Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence, bad faith or willful misconduct, as determined by a court
of competent jurisdiction in a final non-appealable order of that Indemnitee. To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 9.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, Company shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Indemnitees
or any of them.
(b)    To the extent permitted by applicable law, Company shall not assert, and
Company hereby waives, any claim against any affected Party or Agent and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Revolving Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
9.4    Reserved.
9.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i)    extend the scheduled final maturity of any Revolving Loan or Revolving
Loan Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);


97    

--------------------------------------------------------------------------------





(iii)    reduce the rate of interest on any Revolving Loan (other than any
waiver of any increase in the interest rate applicable to any Revolving Loan
pursuant to Section 2.8) or any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Revolving Loan;
(vi)    (x) amend the definition of “Borrowing Base” or (y) amend, modify,
terminate or waive Section 2.12, Section 2.13 or Section 2.14 or any provision
of this Section 9.5(b) or Section 9.5(c);
(vii)    amend the definition of “Requisite Lenders”, “Revolving Exposure,” “Pro
Rata Share,” “Applicable Advance Rate,” “Revolving Availability,” or any
definition used therein; provided, with the consent of Administrative Agent,
Company and the Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Revolving Commitments and the
Revolving Loans are included on the Original Closing Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Credit Document.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:
(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision of Section 3.3(a) with
regard to any Credit Extension without the consent of the Requisite Lenders;
(iii)    amend the definitions of “Eligibility Criteria” or “Eligible
Receivables Obligor” or amend any portion of Appendix C without the consent of
each of the Requisite Lenders;
(iv)    amend or modify any provision of Sections 2.11, other than Sections
2.11(c)(vii) and 2.11(e), without the consent of each of the Requisite Lenders;
provided, however, that, notwithstanding the foregoing, any such amendment or
modification during the continuance of any Hot Backup Servicer Event, Event of
Default or Servicer Default shall only require the consent of the Requisite
Lenders;


98    

--------------------------------------------------------------------------------





(v)    amend or modify any provision of Section 7.1 without the consent of each
of the Requisite Lenders; provided, however, that, notwithstanding the
foregoing, any waiver of the occurrence of a Default or an Event of Default
shall only require the consent of the Requisite Lenders; or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Lenders or any Lender,
execute amendments, modifications, waivers or consents on behalf of the
Requisite Lenders or such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Company or Holdings in any case shall entitle Company or
Holdings to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by Company, on
Company. Notwithstanding anything to the contrary contained in this Section 9.5,
if the Administrative Agent and Company shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case that is
immaterial (as determined by the Administrative Agent in its sole discretion),
in any provision of the Credit Documents, then the Administrative Agent (as
applicable, and in its respective capacity thereunder, the Administrative Agent
or Collateral Agent) and Company shall be permitted to amend such provision and
such amendment shall become effective without any further action or consent by
the Requisite Lenders if the same is not objected to in writing by the Requisite
Lenders within five (5) Business Days following receipt of notice thereof.
9.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Revolving Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Loan shall be effective, in each case, unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been delivered to and accepted by Administrative Agent and recorded
in the Register as provided in Section 9.6(e). Prior to such recordation, all
amounts owed with respect to the applicable


99    

--------------------------------------------------------------------------------





Revolving Commitment or Revolving Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Revolving
Commitments or Revolving Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Revolving Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Revolving
Loan and any related Revolving Commitments) to any Person constituting an
Eligible Assignee. Each such assignment pursuant to this Section 9.6(c) (other
than an assignment to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee”) shall be in an aggregate amount
of not less than $10,000,000 (or such lesser amount as may be agreed to by
Company and Administrative Agent or as shall constitute the aggregate amount of
the Revolving Commitments and Revolving Loans of the assigning Lender) with
respect to the assignment of the Revolving Commitments and Revolving Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(d).
(e)    Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent shall (i) provide Paying Agent with written
notice of such assignment, and shall record the information contained in such
notice in the Register, (ii) give prompt notice thereof to Company, and (iii)
maintain a copy of such Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery of the Existing Credit Agreement or upon executing and delivering
an Assignment Agreement, as the case may be, represents and warrants as of the
Original Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Revolving Commitments or Revolving Loans, as the
case may be; and (iii) it will make or invest in, as the case may be, its
Revolving Commitments or Revolving Loans for its own account in the ordinary
course of its business and without a view to distribution of such Revolving
Commitments or Revolving Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 9.6, the disposition of such Revolving
Commitments or Revolving Loans or any interests therein shall at all times
remain within its exclusive control).


100    

--------------------------------------------------------------------------------





(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Revolving Commitments shall be modified to reflect the Revolving Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Revolving Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Revolving
Loan Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Revolving Loan Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Revolving Commitments and/or
outstanding Revolving Loans of the assignee and/or the assigning Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Revolving Commitments, Revolving Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would (i) extend the final scheduled maturity of any Revolving
Loan or Revolving Loan Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Revolving Commitment shall not constitute a
change in the terms of such participation, and that an increase in any Revolving
Commitment or Revolving Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Company of any of its
rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Revolving Loans
hereunder in which such participant is participating. Company agrees that each
participant shall be entitled to the benefits of Sections 2.15 or 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (c) of this Section; provided, (i) a participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the


101    

--------------------------------------------------------------------------------





participation sold to such participant, except to the extent such entitlement to
receive a greater payment results from a change in law that occurs after the
participant acquired the applicable participation, unless the sale of the
participation to such participant is made with Company’s prior written consent,
and (ii) a participant that would be a Non‑US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless Company (through a
Designated Officer) is notified of the participation at the time it is sold to
such participant and such participant agrees, for the benefit of Company, to
comply with Section 2.16 as though it were a Lender. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 9.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Any Lender that sells such a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in such participation and other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person other than
Company (through a Designated Officer), including the identity of any
Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Paying Agent (in its capacity as Paying Agent) shall have no
responsibility for maintaining a Participant Register. The Register shall be
available for inspection by Company at any reasonable time and from time to time
upon reasonable prior notice. For the avoidance of doubt, the Paying Agent (in
its capacity as Paying Agent) shall have no responsibility for maintaining a
Participant Register. The Register shall be available for inspection by any
Designated Officer of Company at any reasonable time and from time to time upon
reasonable prior notice. Company shall not disclose the identity of any
Participant of any Lender or any information relating to such Participant’s
interest or obligation to any Person, provided that Company may make (1)
disclosures of such information to Affiliates of such Lender and to their agents
and advisors provided that such Persons are informed of the confidential nature
of the information and will be instructed to keep such information confidential,
and (2) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process
or other legal proceeding; provided, that unless specifically prohibited by
applicable law or court order, Company shall make reasonable efforts to notify
the applicable Lender of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of Company
by such Governmental Authority) for disclosure of any such non‑public
information prior to disclosure of such information.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Revolving Loans, the other
Obligations owed by or to such Lender, and its Revolving Loan Notes, if any, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors


102    

--------------------------------------------------------------------------------





of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Company and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.
9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3 and 9.10, the
agreements of Lenders set forth in Sections 2.14 and 8.6 shall survive the
payment of the Revolving Loans and the termination hereof.
9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder. To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.


103    

--------------------------------------------------------------------------------





9.11    Severability. In case any provision in or obligation hereunder or any
Revolving Loan Note or other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
9.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Revolving Loan Note or
otherwise with respect to the Obligations without first obtaining the prior
written consent of the applicable Agent (other than the Paying Agent) or
Requisite Lenders (as applicable), it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and any Revolving Loan
Note or otherwise with respect to the Obligations shall be taken in concert and
at the direction or with the consent of Agent or Requisite Lenders (as
applicable).
9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
9.15    CONSENT TO JURISDICTION.
(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
SELECTED IN ACCORDANCE WITH SECTION 3.1 ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED


104    

--------------------------------------------------------------------------------





BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY OTHER
JURISDICTION.
(b)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON CORPORATION SERVICE COMPANY, 1180 AVENUE OF THE AMERICAS,
SUITE 120, NEW YORK, NEW YORK 10036 AND HEREBY APPOINTS CORPORATION SERVICE
COMPANY, AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL SERVICE OF
PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
EFFECTIVE AGAINST COMPANY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT CORPORATION
SERVICE COMPANY SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND
IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, COMPANY SHALL PROMPTLY
APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF
PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.15 ABOVE, AND
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY


105    

--------------------------------------------------------------------------------





TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE REVOLVING LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
9.17    Confidentiality. Each Agent and Lender shall hold all non‑public
information regarding Holdings and its Subsidiaries and their businesses
obtained by such Lender or Agent confidential and shall not disclose such
information; provided, however, that, in any event, a Lender or Agent may make
(a) disclosures of such information to Affiliates of such Lender or Agent and to
their agents, auditors, attorneys and advisors (and to other persons authorized
by a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 9.17)
provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Collateral Agent and
Paying Agent such Persons will be instructed to keep, such information
confidential, (b) disclosures of such information to any other Lender or Agent,
(c) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any
Revolving Loans or any participations therein, provided that no disclosure shall
be made to any Direct Competitor except in connection with an assignment or
potential assignment to a Direct Competitor that is an Eligible Assignee and
such Persons are informed of the confidential nature of the information and
agree to hold such confidential information substantially in accordance with the
terms of this Section 9.17, (d) disclosure to any rating agency when required by
it, (e) disclosure to any Lender’s financing source or the directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors,
financial advisors or other professional advisors of such financing source who,
in each case, agree to hold confidential such confidential information
substantially in accordance with this Section 9.17, (f) disclosures required by
any applicable statute, law, rule or regulation or requested by any Governmental
Authority or representative thereof or by any regulatory body or by the NAIC or
pursuant to legal or judicial process or other legal proceeding; provided, that
unless specifically prohibited by applicable law or court order, each Lender or
Agent shall make reasonable efforts to notify Company of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender or Agent by such Governmental Authority) for
disclosure of any such non‑public information prior to disclosure of such
information, and (e) any other disclosure authorized by the Company in writing
in advance. Notwithstanding the foregoing, (i) the foregoing shall not be
construed to prohibit the disclosure of any information that is or becomes
publicly known or information obtained by a Lender or Agent from sources other
than the Company other than as a result of a disclosure by an Agent or Lender
known (or that should have reasonably been known) to be in violation of this
Section 9.17, and (ii) on or after the Original Closing Date, the Administrative
Agent may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements generally describing this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of Company or Holdings) (collectively, “Trade Announcements”). Company
shall not issue, and shall cause Holdings not to issue, any Trade Announcement
using the name of any Agent or Lender, or their respective Affiliates or
referring to this Agreement or the other Credit Documents, or the transactions


106    

--------------------------------------------------------------------------------





contemplated thereunder except (x) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (y) with the prior approval of Administrative Agent (such approval not to be
unreasonably withheld).
9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Revolving Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Revolving Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Company shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and Company to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Revolving Loans made hereunder or be refunded to Company. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.
9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
9.21    Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act.
[Remainder of page intentionally left blank]


107    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
ON DECK CAPITAL, INC., for purposes of Section 5.10 only




By: /s/ Howard Katzenberg   
Name: Howard Katzenberg
Title: Chief Financial Officer




ON DECK ASSET COMPANY, LLC, as Company




By: /s/ Howard Katzenberg   
Name: Howard Katzenberg
Title: Chief Financial Officer




WC 2014-1, LLC, as Administrative Agent




By: /s/ Partick Lo   
Name: Patrick Lo
Title: MD




WC 2014-1, LLC, as a Lender




By: /s/ Patrick Lo   
Name: Patrick Lo
Title: MD




 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and Collateral Agent




By: /s/ Christopher Corcoran
Name: Christopher Corcoran
Title: Director




By: /s/ Kara Hernandez   
Name: Kara Hernandez
Title: Associate






